Exhibit 10.34

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of January 2, 2009

Among

MERCURY CASUALTY COMPANY,

as the Borrower,

MERCURY GENERAL CORPORATION,

as the Guarantor,

BANK OF AMERICA, N.A.,

as Administrative Agent

And

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   17

1.03

  

Accounting Terms

   18

1.04

  

Rounding

   19

1.05

  

Times of Day

   19

ARTICLE II.    THE LOANS

   19

2.01

  

Loans

   19

2.02

  

Initial Borrowing, Conversions and Continuations of Loans

   19

2.03

  

Prepayments

   20

2.04

  

Repayment of Loans

   21

2.05

  

Interest

   21

2.06

  

Fees

   22

2.07

  

Computation of Interest and Fees

   22

2.08

  

Evidence of Debt

   22

2.09

  

Payments Generally; Administrative Agent’s Clawback

   23

2.10

  

Sharing of Payments by Lenders

   24

ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY

   24

3.01

  

Taxes

   24

3.02

  

Illegality

   28

3.03

  

Inability to Determine Rates

   28

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans

   28

3.05

  

Compensation for Losses

   30

3.06

  

Mitigation Obligations; Replacement of Lenders

   30

3.07

  

Survival

   31

ARTICLE IV.    CONDITIONS PRECEDENT TO LOANS

   31

4.01

  

Conditions of Effective Date

   31

4.02

  

Conditions to all Loans

   32

ARTICLE V.    REPRESENTATIONS AND WARRANTIES

   34

5.01

  

Existence, Qualification and Power

   34

5.02

  

Authorization; No Contravention

   34



--------------------------------------------------------------------------------

5.03

  

Governmental Authorization; Other Consents

   34

5.04

  

Binding Effect

   34

5.05

  

Financial Statements; No Material Adverse Effect

   35

5.06

  

Litigation

   35

5.07

  

No Default

   36

5.08

  

Ownership of Property; Liens

   36

5.09

  

Environmental Compliance

   36

5.10

  

Insurance

   36

5.11

  

Taxes

   36

5.12

  

ERISA Compliance

   36

5.13

  

Subsidiaries; Equity Interests

   37

5.14

  

Margin Regulations; Investment Company Act

   37

5.15

  

Disclosure

   37

5.16

  

Compliance with Laws

   38

5.17

  

Taxpayer Identification Number

   38

5.18

  

First Priority Security Interest

   38

ARTICLE VI.    AFFIRMATIVE COVENANTS

   38

6.01

  

Financial Statements

   38

6.02

  

Certificates; Other Information

   39

6.03

  

Notices

   42

6.04

  

Payment of Obligations

   43

6.05

  

Preservation of Existence, Etc.

   43

6.06

  

Maintenance of Properties

   43

6.07

  

Maintenance of Insurance

   43

6.08

  

Compliance with Laws

   43

6.09

  

Books and Records

   44

6.10

  

Inspection Rights

   44

6.11

  

Use of Proceeds

   44

6.12

  

Bank as Principal Depository

   44

6.13

  

Further Assurances

   44

6.14

  

Collateral Value

   44

ARTICLE VII.    NEGATIVE COVENANTS

   45

7.01

  

Liens

   45

 

ii



--------------------------------------------------------------------------------

7.02

  

Investments

   46

7.03

  

Indebtedness

   46

7.04

  

Fundamental Changes

   47

7.05

  

Dispositions

   48

7.06

  

Restricted Payments

   49

7.07

  

Change in Nature of Business

   49

7.08

  

Transactions with Affiliates

   49

7.09

  

Burdensome Agreements

   49

7.10

  

Use of Proceeds

   50

7.11

  

Financial Covenants

   50

ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES

   50

8.01

  

Events of Default

   50

8.02

  

Remedies Upon Event of Default

   53

8.03

  

Application of Funds

   53

ARTICLE IX.    ADMINISTRATIVE AGENT

   54

9.01

  

Appointment and Authority

   54

9.02

  

Rights as a Lender

   54

9.03

  

Exculpatory Provisions

   54

9.04

  

Reliance by Administrative Agent

   55

9.05

  

Delegation of Duties

   55

9.06

  

Resignation of Administrative Agent

   55

9.07

  

Non-Reliance on Administrative Agent and Other Lenders

   56

9.08

  

No Other Duties, Etc.

   56

9.09

  

Administrative Agent May File Proofs of Claim

   56

9.10

  

Collateral Matters

   57

ARTICLE X.    PARENT GUARANTEE

   57

10.01

  

Unconditional Guarantee

   57

10.02

  

Guarantee Absolute

   58

10.03

  

Waivers

   58

10.04

  

Subrogation

   59

10.05

  

Survival

   59

10.06

  

Severability

   59

 

iii



--------------------------------------------------------------------------------

ARTICLE XI.    MISCELLANEOUS

   60

11.01

  

Amendments, Etc

   60

11.02

  

Notices; Effectiveness; Electronic Communication

   61

11.03

  

No Waiver; Cumulative Remedies; Enforcement

   63

11.04

  

Expenses; Indemnity; Damage Waiver

   63

11.05

  

Payments Set Aside

   65

11.06

  

Successors and Assigns

   66

11.07

  

Treatment of Certain Information; Confidentiality

   69

11.08

  

Right of Setoff

   70

11.09

  

Interest Rate Limitation

   70

11.10

  

Counterparts; Integration; Effectiveness

   70

11.11

  

Survival of Representations and Warranties

   70

11.12

  

Severability

   71

11.13

  

Replacement of Lenders

   71

11.14

  

Governing Law; Jurisdiction; Etc

   72

11.15

  

Waiver of Jury Trial

   72

11.16

  

California Proceedings

   73

11.17

  

No Advisory or Fiduciary Responsibility

   73

11.18

  

Electronic Execution of Assignments and Certain Other Documents

   74

11.19

  

USA PATRIOT Act

   74

11.20

  

Time of the Essence

   74

11.21

  

Entire Agreement

   74

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01   

Collateral Advance Rates

2.01   

Commitments and Applicable Percentages

5.13   

Subsidiaries; Other Equity Investments

11.02   

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A   

Loan Notice

B   

Note

C-1   

Compliance Certificate

C-2   

Collateral Value Certificate

D-1   

Assignment and Assumption

D-2   

Administrative Questionnaire

E-1   

Security Agreement

E-2   

Control Agreement

F   

Opinion Matters

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 2, 2009, among
MERCURY CASUALTY COMPANY, a California corporation (the “Borrower”), MERCURY
GENERAL CORPORATION, a California corporation (the “Parent”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Account Bank” means any “bank” within the meaning of Section 9-102(a)(8) of the
UCC at which any deposit account constituting a Collateral Account is held,
which shall be (a) located in the United States and (b) reasonably acceptable to
the Administrative Agent.

“Act” has the meaning specified in Section 11.17.

“Acquisition” means the acquisition of all outstanding capital stock of AIS
Management, LLC, a California limited liability company (“AIS”) which is the
parent company of Auto Insurance Specialists, LLC, a California limited
liability company, and Poliseek AIS Insurance Solutions, Inc.

“Acquisition Agreement” means the Stock Purchase Agreement by and among Aon
Corporation, Aon Services Group, Inc. and the Borrower dated as of October 10,
2008 entered into in connection with the Acquisition.

“Acquisition Documents” means the Acquisition Agreement and the related
documents delivered pursuant thereto.

“Adjusted Fair Market Value” means with respect to any Eligible Collateral, an
amount equal to the product of the Fair Market Value of such Eligible Collateral
and the applicable percentage with respect to such Eligible Collateral as set
forth on Schedule 1.01.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Annual Statement” means with respect to any Insurance Subsidiary, the annual
financial statement of such Insurance Subsidiary as required to be filed with
the Applicable Insurance Regulatory Authority, together with all exhibits or
schedules filed therewith, prepared in conformity with SAP.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of such Lender’s Loans
divided by the Outstanding Amount. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Insurance Regulatory Authority” means, with respect to any Material
Insurance Subsidiary, the California Department of Insurance or similar
Governmental Authority located in (x) the jurisdiction in which such Person is
domiciled or (y) such other jurisdiction which due to the nature of such
Person’s activities, has regulatory authority over such Person, and any federal
Governmental Authority regulating the insurance industry.

“Applicable Rate” means 1.25%.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate for a one-month Interest Period
commencing on such day plus 0.50% The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Statutory Surplus” means, on any date, the amount (determined in
accordance with SAP) of the Borrower’s surplus as at the last day of any fiscal
quarter ending on or most recently ended prior to such date.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or Los
Angeles, California and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Cash” means Dollars held in a Collateral Account.

“Cash Equivalents” means at any time:

(a) time deposits and certificates of deposit, maturing not more than two years
after the date of determination, which are issued by the applicable Securities
Intermediary; and

(b) investments in money market funds or short-term asset management accounts
offered by the Securities Intermediary which are acceptable to the
Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

3



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the Parent ceases to own, directly or indirectly, 100% of the Equity
Interests in the Borrower, free and clear of Liens.

“Closing Date” means the first date all the conditions precedent in Sections
4.01 and 4.02 are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property and assets that are from time to time subject to
the Security Agreement.

“Collateral Account” means (a) account no. 244398 at The Bank of New York Mellon
Trust Company, National Association as to which the Borrower, The Bank of New
York Mellon Trust Company, National Association and the Administrative Agent
have entered into a Control Agreement, and (b) any other account at The Bank of
New York Mellon Trust Company, National Association or another Securities
Intermediary or Account Bank as to which such Securities Intermediary or Account
Bank, as the case may be, the Borrower and the Administrative Agent have entered
into a Control Agreement.

 

4



--------------------------------------------------------------------------------

“Collateral Value” means, on any date, an amount equal to the sum of the
Adjusted Fair Market Value of all Eligible Collateral.

“Collateral Value Certificate” means a certificate substantially in the form of
Exhibit C-2 with such changes therein as the Administrative Agent and the
Borrower may reasonably agree from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1.

“Consolidated Parent Debt” means, as of any date of determination, the balance
sheet amount of the consolidated Indebtedness of the Parent and its Subsidiaries
on that date.

“Consolidated Parent Net Worth” means, as of any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, Shareholders’ Equity of the
Parent and its Subsidiaries on that date.

“Consolidated Statutory Net Income” means, for any period, for the Borrower, the
net statutory income of the Borrower for that period excluding (a) extraordinary
gains and extraordinary losses and (b) dividends and other distributions from
its Subsidiaries and other Affiliates for such period, calculated in accordance
with SAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means an agreement between the Borrower, the applicable
Securities Intermediary or Account Bank, as the case may be, and the
Administrative Agent with respect to any Collateral Account substantially in the
form of Exhibit E-2 or such other form as may be reasonably acceptable to the
Administrative Agent.

“Corporate Securities” means publicly traded debt securities (other than
preferred stock) denominated in Dollars issued by a corporation, limited
liability company, limited partnership or similar entity organized in the United
States.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

5



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Eligible Collateral” means Cash, Cash Equivalents, Corporate Securities,
Federal Agency Debt, Government Debt and Municipal Securities which (a) are
denominated in Dollars, (b) if applicable, have the required rating and/or
maximum tenor as set forth on Schedule 1.01, (c) are capable of being marked to
market on a daily basis and capable of being cleared by the Depository Trust
Company and (d) are held in a Collateral Account.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

 

6



--------------------------------------------------------------------------------

and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal (within the meanings of Sections 4203 and
4205 of ERISA) by the Parent or any ERISA Affiliate from a Multiemployer Plan or
receipt by the Parent or any ERISA Affiliate of notice from any Multiemployer
Plan that it is in “reorganization” (within the meaning of Section 4241 of
ERISA); (d) the filing of a notice of intent by the plan administrator to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

 

7



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Loan Party hereunder, (a) Taxes imposed on or measured by its overall net
income or gross receipts (however denominated), and franchise Taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits Taxes imposed
by the United States or any similar Tax imposed by any other jurisdiction in
which such Loan Party is located, (c) any backup withholding Tax that is
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 11.13 in which
the Borrower has agreed to pay the applicable withholding taxes), any United
States withholding tax that (i) is imposed on amounts payable to such Foreign
Lender pursuant to the Laws in force at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or (ii) is attributable to
such Foreign Lender’s failure or inability (other than as a result of a Change
in Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Loan Party with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii).

“Existing Term Loan Agreement” means that certain Amended and Restated Loan
Agreement dated as of January 2, 2009 between the Borrower and Bank of America.

“Fair Market Value” means (a) with respect to any Government Debt, Federal
Agency Debt, or other publicly-traded security (other than those set forth in
clause (b)) the closing price for such security on Bloomberg, Inc. or, if
Bloomberg, Inc. is not available, another quotation service reasonably
acceptable to the Administrative Agent, (b) with respect to Cash and Cash
Equivalents, the amounts thereof, and (c) with respect to any Eligible
Collateral (other than those set forth in clauses (a), and (b)), the price for
such Eligible Collateral on the date of calculation obtained from a generally
recognized source reasonably approved by the Administrative Agent or the most
recent bid quotation from such approved source (or, if no generally recognized
source exists as to such Eligible Collateral, any other source specified by the
Borrower to which the Administrative Agent does not reasonably object).

“Federal Agency” means any of the following agencies of the federal government
of the United States: (a) Government National Mortgage Association; (b) the
Export-Import Bank of the United States; (c) the Farmers Home Administration, an
agency of the United States Department of Agriculture; (d) the United States
General Services Administration; (e) the United States Maritime Administration;
(f) the United States Small Business Administration; (g) the Commodity Credit
Corporation; (h) the Rural Electrification Administration; (i) the Rural
Telephone Bank; (j) Washington Metropolitan Area Transit Authority; (k) the
Federal Home Loan Mortgage Corporation; (l) the Federal National Mortgage
Association; (m) the Federal Housing Finance Board; (n) the Federal Home Loan
Bank; and (o) such other federal agencies as are reasonably acceptable to the
Administrative Agent.

“Federal Agency Debt” means evidence of Freely Transferable Indebtedness that
constitutes obligations of a Federal Agency.

 

8



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated December 15, 2008, among the Loan
Parties, the Administrative Agent and Bank of America and the Arranger.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Freely Transferable” means securities which are freely transferable and traded
in established and recognized markets and as to which there are readily
available price quotations.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Government Debt” means Freely Transferable Indebtedness issued by the U.S.
Treasury Department or backed by the full faith and credit of the United States.

 

9



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

 

10



--------------------------------------------------------------------------------

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insurance License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance or
reinsurance business.

“Insurance Subsidiary” means each of the Borrower and any other Subsidiary of
the Parent which is licensed by any Governmental Authority to engage in the
insurance and/or reinsurance business.

“Interim Statement” means with respect to any Insurance Subsidiary, any interim
statutory financial statement or financial report (whether quarterly,
semiannually or otherwise) of such Insurance Subsidiary as required to be filed
with the Applicable Insurance Regulatory Authority, together with all exhibits
or schedules filed therewith, prepared in conformity with SAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December, and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

11



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” and “Lenders” have the meaning specified in the introductory paragraph
hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

 

12



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, the Security Agreement, the
Control Agreement and the Fee Letter.

“Loan Notice” means a notice of (a) the initial borrowing hereunder, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and the Parent.

“Margin Stock” has the meaning specified in Regulation U issued by the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), operations or financial condition of the Borrower and its
Subsidiaries taken as a whole or the Parent and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Insurance Subsidiary” means the Borrower and each other Insurance
Subsidiary which is Material Party.

“Material Party” means each Loan Party and each Subsidiary of the Parent whose
consolidated assets or revenues exceed 10% of the consolidated assets or
revenues of the Parent and its Subsidiaries for the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01(a)
or (b).

“Maturity Date” means January 2, 2012 if such date is not a Business Day, the
Maturity Date shall be the next succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA) of the type described in Section 4001(a)(3) of ERISA,
to which the Parent or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Municipal Securities” means publicly traded debt securities issued by any state
or municipality or subdivision or instrumentality thereunder located in the
United States.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

13



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of this Agreement or any other Loan Document.

“Outstanding Amount” means the aggregate outstanding principal amount of Loans
on any date after giving effect to any prepayments of Loans, occurring on such
date.

“Parent” has the meaning specified in the introductory paragraph.

“Parent Debt to Capital Ratio” means the ratio, expressed as a percentage, of
(a) Consolidated Parent Debt to (b) Parent Net Worth plus Consolidated Parent
Debt.

“Parent Net Worth” means, as of any date of determination, the consolidated
shareholders’ equity of the Parent calculated in accordance with GAAP.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

14



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Filings” has the meaning specified in Section 5.03.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the Outstanding Amount. In the event that the
Borrower or any of its Affiliates become the owner of Loans in accordance with
Section 11.06(b)(v) or a participant in Loans in accordance with
Section 11.06(d), such Person shall not have a vote and such Person’s Loans
shall be excluded in calculating the Outstanding Amount for purposes of
determining Required Lenders unless 100% of the Lenders approved the assignment
of such Loans to such Person.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate secretary, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders, partners or members (or the equivalent
Person thereof).

“Risk Based Capital Ratio” means, as to any Material Insurance Subsidiary, the
“risk based capital ratio” calculated in accordance with SAP pursuant to the
requirements of the Applicable Insurance Regulatory Authority in such Material
Insurance Subsidiary’s domicile.

 

15



--------------------------------------------------------------------------------

“SAP” means, as to any Material Insurance Subsidiary, the accounting practices
prescribed or permitted by NAIC, if then applicable to such Material Insurance
Subsidiary, or the Applicable Insurance Regulatory Authority of the jurisdiction
of domicile of such Material Insurance Subsidiary for the preparation of Annual
Statements, Interim Statements and other financial reports by insurance
companies of the same type as such Material Insurance Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Intermediary” means any “securities intermediary” within the meaning
of Section 8.102(a)(14) of the UCC at which any securities account constituting
a Collateral Account is held, which shall be (a) located in the United States
and (b) reasonably acceptable to the Administrative Agent.

“Security Agreement” means a security agreement substantially in the form of
Exhibit E-1 entered into on the Closing Date.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

16



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unmatured Surviving Obligations” means, as of any date, Obligations that by
their terms survive the termination of this Agreement or any other Loan Document
and are not due and payable as of such date.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such

 

17



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP or SAP, as
applicable.

(b) Changes in GAAP or SAP. If any change in GAAP or SAP from that used in
preparing the financial statements described in Section 5.05 would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or SAP, as applicable (subject to the approval of
the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or SAP, as
applicable prior to such change therein and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP or SAP, as
applicable.

 

18



--------------------------------------------------------------------------------

1.04 Rounding.

Any financial ratios required to be maintained by any Loan Party pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to California time (daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENTS AND LOANS

2.01 Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Loan”) to the Borrower on the Closing
Date not to exceed $120,000,000. Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Initial Borrowing, Conversions and Continuations of Loans.

(a) The initial borrowing hereunder and each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of the initial borrowing hereunder of, or the conversion to or continuation
of, Eurodollar Rate Loans or (ii) on the Business Day of the requested date of
the initial borrowing hereunder of, or conversion to, Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. The initial borrowing hereunder
of and each conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $3,000,000 or a whole multiple of $500,000 in excess
thereof. The initial borrowing hereunder of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting the initial borrowing hereunder of, a
conversion of Loans from one Type

 

19



--------------------------------------------------------------------------------

to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the initial borrowing hereunder, conversion or continuation, as the case
may be (which shall be a Business Day), (iii) the principal amount of Loans to
be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Eurodollar Rate Loans with a one-month Interest Period. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding the foregoing, the Borrower may request that Loans made
on the Closing Date bear interest at a rate equal to the sum of (x) the
“overnight rate” as quoted by the Administrative Agent on the Closing Date plus
(y) the Applicable Rate provided the Borrower delivers to the Administrative
Agent no later than 10:00 a.m. on the Closing Date (1) a Loan Notice requesting
such rate and (2) a Loan Notice requesting conversion of the Loans made on the
Closing Date to a Eurodollar Loan(s) on the second Business Day after the
Closing Date. Thereafter, all conversions and continuations shall be made in
accordance with the provisions of this Section 2.02(a).

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the contents thereof, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to
Eurodollar Rate Loans with a one-month Interest Period described in the
preceding subsection.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to the outstanding Loans, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than five Interest Periods in effect with respect to Loans.

2.03 Voluntary Prepayments.

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of

 

20



--------------------------------------------------------------------------------

prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $3,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If the Borrower gives notice
of voluntary prepayment to the Administrative Agent, the Borrower shall pay all
accrued interest, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages. If such notice is
given by the Borrower and such prepayment is not made on the date stipulated in
the notice, the applicable Loans shall be automatically converted to Base Rate
Loans on such date, and the Borrower shall pay all accrued interest and any
additional amounts required pursuant to Section 3.05. Amounts repaid may not be
reborrowed.

2.04 Repayment of Loans.

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

2.05 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

21



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(v) The Administrative Agent shall notify the Borrower in writing of the
imposition of the Default Rate.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.06 Fees.

The Borrower shall pay to the Arranger and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.07 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.08 Evidence of Debt.

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

22



--------------------------------------------------------------------------------

2.09 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to the Borrower with respect to any amount owing under this subsection
(b) shall be conclusive, absent manifest error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, or
to make its payment under Section 11.04(c).

(d) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

23



--------------------------------------------------------------------------------

2.10 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant (provided, however, if such assignment or participation
was made to the Parent or any of its Affiliates or Subsidiaries other than in
accordance with Section 11.06(b)(v) or (c), as applicable, the provisions of
this Section shall apply to such payment).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full

 

24



--------------------------------------------------------------------------------

amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay, without duplication, any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, without duplication, and does hereby,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

25



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

26



--------------------------------------------------------------------------------

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

27



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a conversion to or continuation of
a Eurodollar Rate Loan that (a) Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to convert to or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a conversion to or continuation of
Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

 

28



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement, or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan

 

29



--------------------------------------------------------------------------------

equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
Business Days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10
Business Days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 Business Days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. Notwithstanding the foregoing, the
Borrower shall not be liable to pay such amounts in the event that a Eurodollar
Loan is not continued or a Base Rate Loan is not converted into a Eurodollar
Loan in accordance with the Borrower’s Loan Notice for the same due to a written
request of a Lender pursuant to Section 3.02 or a written notice from the
Required Lenders pursuant to Section 3.03.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject

 

30



--------------------------------------------------------------------------------

such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender gives a notice pursuant to Section 3.02, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 11.13.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO LOANS

4.01 Documentary Conditions of Closing Date.

The obligation of each Lender to make the Loans hereunder is subject to the
Administrative Agent’s receipt of the following, each of which shall be
originals, electronic copies or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance and number reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(a) Executed counterparts of this Agreement and the Security Agreement.

(b) Such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party.

(c) Such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification including,
in the case of the Borrower, certificates from the California Department of
Insurance and any other Applicable Insurance Regulatory Authority having
jurisdiction over the Borrower, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.

(d) A favorable opinion of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit F
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request.

 

31



--------------------------------------------------------------------------------

(e) A certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.

(f) A certificate of a Responsible Officer of the Borrower certifying (A) a true
and correct copy of the Acquisition Documents, (B) that concurrent with making
of the Loans, the closing of the Acquisition will occur in accordance with the
terms of the Acquisition Documents without waiver of any material condition
thereof, and (C) the Acquisition complies in all material respects with
applicable legal requirements, and all necessary consents and approvals from any
Governmental Authority required for the consummation of the Acquisition were
duly obtained, and continue to be in full force and effect, except for such
requirements, consents or approvals that would not, in the aggregate, have a
Material Adverse Effect.

(g) A certificate signed by a Responsible Officer of the Borrower certifying
that after giving effect to the closing of the Acquisition and making of the
Loans (A) no Default or Event of Default shall have occurred and be continuing
under the Loan Documents or will result from the making of the Loan, (B) all
warranties and representations contained in this Agreement are true and correct
in all material respects as of the date hereof; and (C) no Material Adverse
Effect has occurred since September 30, 2008.

(h) A duly completed Compliance Certificate on a proforma basis after giving
effect to the Acquisition as of the last day of the fiscal quarter of the Parent
ended on September 30, 2008, signed by a Responsible Officer of the Borrower and
the Parent.

(i) A duly completed Collateral Value Certificate calculated as of the most
recent Business Day signed by a Responsible Officer of the Borrower.

(j) A Control Agreement with respect to the Collateral Account executed by the
parties thereto.

(k) Such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Lenders reasonably may require.

4.02 Conditions Precedent to Loans.

The obligation of each Lender to make Loans is further subject to the following
conditions precedent:

(a) The Administrative Agent shall have received reasonably satisfactory
evidence that the Lenders have a valid and perfected first priority lien and
security interest in the Collateral.

 

32



--------------------------------------------------------------------------------

(b) The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened in any court or before any arbitrator
or governmental authority that could reasonably be expected to have a Material
Adverse Effect or restrain, enjoin or otherwise prohibit the Acquisition.

(c) The Borrower shall have a financial strength rating by A.M. Best Company,
Inc. of A- stable or better.

(d) There shall have been no amendment to the Acquisition Agreement that is
adverse to the Lenders (and the Lenders shall have received a copy of all
amendments) except such amendments as have received the written approval of the
Administrative Agent (such approval not to be unreasonably withheld or delayed).

(e) The receipt of any material governmental and other third party approvals
required for the intended use of the proceeds of the Senior Credit Facility, the
granting of the Collateral and the Acquisition.

(f) All conditions precedent in the Acquisition Documents (other than payment of
the purchase price thereunder) have been satisfied or otherwise waived (with the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed)) and the closing thereunder shall occur on the Closing
Date.

(g) The Existing Credit Agreement shall have been (or concurrently with the
Closing Date is being) amended in a manner reasonably satisfactory to the
Administrative Agent to revise the statutory surplus covenant and provide for
collateral for the obligations thereunder on the same terms and conditions as
this Agreement.

(h) The Lenders shall have received two year projections for the Loan Parties
giving effect to the Acquisition.

(i) Any fees required to be paid on or before the Closing Date shall have been
paid.

(j) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

33



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders on the Closing Date that:

5.01 Existence, Qualification and Power.

The Parent and each Subsidiary (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries, which could reasonably be expected to have a
Material Adverse Effect, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document; except (a) for approvals, consents, exemptions, authorizations,
actions, notices or filings (i) which have already been obtained or made or
(ii) for which the failure to obtain or make could not reasonably be expected to
have a Material Adverse Effect and such failure could be cured without
unreasonable delay or cost and (b) the Borrower is required to file post-closing
reports pursuant to California Insurance Code section 1185 et seq. with the
California Department of Insurance and NAIC with respect to the Acquisition and
the Borrower’s granting of Collateral pursuant to the Loan Documents (the
“Post-Closing Filings”).

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

 

34



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated September 30, 2008, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(b) (i) The Annual Statement of the Borrower as of and for the year ending
December 31, 2007 (including, without limitation, the provisions made therein
for investments and the valuation thereof, reserves, policy and contract claims
and statutory liabilities) as filed with the Applicable Insurance Regulatory
Authority and the Interim Statement of the Borrower as of and for the calendar
quarter ended September 30, 2008 as filed with the Applicable Insurance
Regulatory Authority (collectively, the “Statutory Financial Statements”), have
been prepared in all material respects in accordance with SAP applied on a
consistent basis (except as noted therein). Each such Statutory Financial
Statement was in material compliance with applicable Law when filed. The
Statutory Financial Statements fairly present the financial position, the
results of operations, changes in equity and changes in financial position of
the Borrower as of and for the respective dates and periods indicated therein in
accordance with SAP applied on a consistent basis, except as set forth in the
notes thereto.

(c) The Investments of the Borrower reflected in the Statutory Financial
Statements comply in all material respects with all applicable requirements of
the California Department of Insurance as well as those of any other Applicable
Insurance Regulatory Authority relating to Investments in respect of which the
Borrower may invest its funds.

(d) The provisions made by the Borrower in the Statutory Financial Statements
for reserves, policy and contract claims and statutory liabilities are in
compliance in all material respects with the requirements of the Applicable
Insurance Regulatory Authority, and have been computed in accordance with SAP.

(e) Marketable securities and short term investments reflected in the Statutory
Financial Statements are valued at cost, amortized cost or market value, as
required by applicable Law.

(f) Since September 30, 2008, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of either Loan Party after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Parent or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect the validity or
enforceability of this Agreement or any other Loan Document, or the consummation
of any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

5.07 No Default. Neither the Parent nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the Acquisition or the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Parent and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09 Environmental Compliance. The Parent and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Parent has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Parent and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Parent, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or the applicable Subsidiary
operates.

5.11 Taxes. The Parent and its Subsidiaries have filed all material Federal,
state and other tax returns and reports required to be filed (taking into
account extensions), and have paid all material Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. To the knowledge of the Borrower, there is no proposed tax assessment
against the Parent or any Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

5.12 ERISA Compliance.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state Laws; (ii) each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of each
Loan Party, nothing has occurred which would prevent, or cause the loss of, such
qualification; and (iii) the Parent and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

36



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of either Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither the
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, (a) the Parent has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by the Person and
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
consensual Liens and such Schedule correctly indicates, as of the Closing Date,
whether such Subsidiary is a Material Party, an Insurance Subsidiary or a
Material Insurance Subsidiary, and (b) the Parent and its Subsidiaries do not
have any equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13 or, in the case of Insurance
Subsidiaries, maintained in their investment portfolio in the ordinary course of
business.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Less than 25% of the assets of the
Borrower and its Subsidiaries (taken as a whole) consists of Margin Stock.

(b) None of the Parent, any Person Controlling the Parent, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15 Disclosure. The Parent has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder

 

37



--------------------------------------------------------------------------------

or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such projected financial
information was prepared.

5.16 Compliance with Laws. The Parent and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 11.02.

5.18 First Priority Security Interest. The Administrative Agent, for the benefit
of the Lenders, has a first priority perfected security interest in the
Collateral pledged by the Borrower pursuant to the Security Agreement.

5.19 Insurance Licenses. Each Insurance Subsidiary has all Insurance Licenses
necessary to conduct its business except to the extent the failure to have such
Insurance License would not have a Material Adverse Effect. Except as set forth
in its SEC filings, to the best of the each Loan Party’s knowledge, (a) no
Insurance License of any Insurance Subsidiary is the subject of a proceeding for
suspension or revocation or any similar proceedings, (b) there is no sustainable
basis for such a suspension or revocation, and (c) no such suspension or
revocation is threatened by any Applicable Insurance Regulatory Authority;
except, in each case referred to in clauses (a)-(c), to the extent that such
event could not reasonably be expected to have a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation (other than Unmatured Surviving
Obligations) hereunder shall remain unpaid or unsatisfied, the Loan Parties
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03, and 6.14) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent (commencing with the fiscal year ended
December 31, 2008), a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, statement of shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of KPMG or

 

38



--------------------------------------------------------------------------------

another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within fifty-five (55) days after the
end of each of the first three fiscal quarters of each fiscal year of the Parent
(commencing with the fiscal quarter ended March 31, 2009), a consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Parent’s fiscal year then ended, and
cash flows for the portion of the Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to year-end audit adjustments and the absence
of footnotes;

(c) within five (5) Business Days after the applicable regulatory filing date,
but in any event not later than fifty-five (55) days after the end of each
calendar quarter (commencing with the calendar quarter ended March 31, 2009) in
respect of which an Interim Statement is required to be filed, a copy of each
Interim Statement of the Borrower for such calendar quarter, prepared in
accordance with SAP;

(d) within five (5) Business Days after the applicable regulatory filing date
for each calendar year (commencing with the filing for calendar year ended
December 31, 2008), but in any event within ninety (90) days after the end of
each calendar year, a copy of the Annual Statement of the Borrower for such
calendar year prepared in accordance with SAP; and

(e) within five (5) Business Days after the applicable regulatory filing date
for each calendar year (commencing with the filing for calendar year ended
December 31, 2008), but in any event prior to June 10th of the year in which
such filing is required, a copy of the annual audit for the Borrower for such
calendar year prepared in accordance with the Annual Audited Financial Reports
instructions contained in the annual statement instructions prepared by the NAIC
from time to time by KPMG or other independent public accountants of recognized
national standing.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2008), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower and the Parent;

 

39



--------------------------------------------------------------------------------

(b) promptly after any written request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of a Loan Party by independent accountants in connection
with the accounts or books of the Parent or any Subsidiary, or any audit of any
of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) within fifteen (15) days after being delivered to any Material Insurance
Subsidiary, any final Report on Examination issued by the Applicable Insurance
Regulatory Authority or the NAIC that results in material adjustments to the
financial statements referred to in Sections 6.01(c), (d) or (e);

(e) promptly, upon written request of the Administrative Agent, a copy of each
“Statement of Actuarial Opinion” and “Management Discussion and Analysis” for
any Material Insurance Subsidiary which is required to be provided to the
Applicable Insurance Regulatory Authority as to the adequacy of loss reserves of
such Person;

(f) within five (5) Business Days of receipt, a copy of any financial
examination reports by any Applicable Insurance Regulatory Authority with
respect to any Material Insurance Subsidiary relating to the insurance business
of such Person (when, and if, prepared); provided, such Material Insurance
Subsidiary shall only be required to deliver any interim report hereunder at
such time as such Material Insurance Subsidiary has knowledge that a final
report will not be issued and delivered to the Administrative Agent, within
ninety (90) days of any such interim report;

(g) within five (5) Business Days of such notice, notice of actual suspension,
termination or revocation of any material Insurance License of any Material
Insurance Subsidiary by any Applicable Insurance Regulatory Authority;

(h) promptly upon notice thereof, any change in the A.M. Best Rating financial
strength rating of any Material Insurance Subsidiaries;

(i) as soon as available, but in any event within 10 Business Days after the end
of each calendar month of each fiscal year, a Collateral Value Certificate
executed by a Responsible Officer of the Borrower calculated as of the last
Business Day of such calendar month;

(j) promptly, at the request of the Administrative Agent, a Collateral Value
Certificate for any given Business Day executed by a Responsible Officer of the
Borrower calculated as of the close of business on such Business Day; and

 

40



--------------------------------------------------------------------------------

(k) promptly, such additional information regarding the business, financial or
corporate affairs of the Parent or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request;

(l) promptly after filing, a copy of the Post-Closing Filings.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on the Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests in writing the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”

 

41



--------------------------------------------------------------------------------

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any of its Subsidiaries involving an amount
in excess of 10% of Borrower Statutory Surplus as calculated as of the most
recently ended fiscal quarter for which statutory statements were delivered or
were required to be delivered pursuant to Section 6.01(c) or (d).

(c) of the commencement of, or any material development in, any litigation or
proceeding affecting the Parent or any Subsidiary other than the Borrower and
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

(d) of receipt of notice from any Governmental Authority notifying the Borrower
or any of its Insurance Subsidiaries of a hearing relating to a suspension,
termination or revocation of any Insurance License, including any request by a
Governmental Authority which commits the Borrower or any of its Subsidiaries to
take, or refrain from taking, any action or which otherwise materially and
adversely affects the authority of the Borrower or any such Insurance Subsidiary
to conduct its business;

(e) (i) any breach or non-performance of, or any default under, a Contractual
Obligation of the Parent or any Subsidiary and (ii) of any dispute, litigation,
investigation, proceeding or suspension between a Material Insurance Subsidiary
and any Governmental Authority, in each case, to the extent the same has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(f) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(g) of the occurrence of any ERISA Event;

(h) of any material change in accounting policies or financial reporting
practices by the Parent or any Material Party;

(i) notice of any actual or, to the Borrower’s knowledge, proposed set-off,
claims, withholdings or other defenses to which any material portion of the
Collateral or the Administrative Agent’s rights with respect to any material
portion of the Collateral are subject;

(j) of any announcement by A.M. Best & Company, Inc. of any change in or change
in the outlook for a financial strength rating by A.M Best Company, Inc. of any
Material Insurance Subsidiary, and

(k) of any announcement by S&P or Moody’s of any change in the Parent’s
non-credit-enhanced, senior unsecured long-term debt.

 

42



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 (a), (b), (c) or (d) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Parent or such Subsidiary;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all material Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Parent, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

43



--------------------------------------------------------------------------------

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP or SAP, as
applicable consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Parent or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Parent or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that as long as no Event of
Default has occurred and is continuing, the Borrower shall not bear the expense
of more than one visit per year; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Loans to make the Acquisition and
pay fees and expenses in connection therewith and hereunder.

6.12 Bank as Principal Depository. To, and cause each of its Subsidiaries to,
maintain Bank of America as its primary depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts.

6.13 Further Assurances. Promptly upon the request of the Administrative Agent,
the Borrower shall execute, acknowledge, deliver and record and do any and all
such further acts and deeds as the Administrative Agent may reasonably request
from time to time in order to insure that the Obligations are secured by a first
priority perfected interest in the assets of the Borrower stated to be pledged
pursuant to the Security Agreement and to perfect and maintain the validity,
effectiveness and priority of the Security Agreement and the Liens created
thereby. Without the prior written consent of the Administrative Agent, the
Borrower shall not give directions or entitlement orders to the Securities
Intermediary party to any Control Agreement to make a delivery to the Borrower
or any other Person of assets or properties from the Collateral Account except
in connection with the sale of the Eligible Collateral the proceeds of which
will be deposited into the Collateral Account. The Administrative Agent, on
behalf of the Lenders, agrees that provided (i) no Default exists and is
continuing and (ii) after giving effect to the proposed delivery, the Collateral
Value is equal to or in excess of the Outstanding Amount, the Administrative
Agent shall consent to and give instructions to the holder of the Collateral
Account permitting any such delivery within one Business Day of a request.

6.14 Collateral Value. (a) For purposes of calculating Collateral Value on any
date, the Adjusted Fair Market Value of the following shall be excluded: (i) any
Collateral which directly includes sub-prime mortgage assets, (ii) the portion
of any issue of Eligible Collateral (other than Government Debt) which exceeds
10% of the Adjusted Fair Market Value of all Eligible Collateral, (iii) without
duplication of any amount excluded pursuant to clause (ii), the portion of
Eligible Collateral of any issuer (other than Government Debt) which exceeds 10%
of the Adjusted Fair Market Value of all Eligible Collateral, (iv) the portion
of the Eligible Collateral

 

44



--------------------------------------------------------------------------------

that is rated A-/A3, BBB+/Baa1 or BBB/Baa2 and exceeds 20% of the Adjusted Fair
Market Value of all Eligible Collateral, and (v) without duplication of any
amount excluded pursuant to clause (iv), the portion of the Eligible Collateral
that is rated BBB+/Baa1 or BBB/Baa2 and exceeds 10% of the Adjusted Fair Market
Value of all Eligible Collateral.

(b) If at any time the Outstanding Amount shall exceed (the amount of such
excess, the “Collateral Shortfall”) the Collateral Value for three consecutive
Business Days, an Event of Default shall occur unless within three Business Days
of the date the Collateral Shortfall occurred no Collateral Shortfall exists as
a result of (i) a change in the Collateral Value due to market fluctuations,
(ii) a deposit of additional securities in the Collateral Account and/or
(iii) prepayment of the Outstanding Amount. Any prepayment made pursuant to this
Section 6.14(b) shall be made without premium or penalty provided any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages. Amounts so prepaid
may not be reborrowed.

ARTICLE VII.

NEGATIVE COVENANTS

The Loan Parties agree that so long as any Loan or other Obligation (other than
Unmatured Surviving Obligations) hereunder shall remain unpaid or unsatisfied:

7.01 Liens. The Borrower shall not, and shall not permit its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens securing the Existing Term Loan Agreement provided that the
outstanding principal amount thereof does not exceed $18,000,000 or any
additional amount permitted pursuant to Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

45



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens on assets other than the Collateral or any Equity Interests in any
Subsidiary of the Borrower provided the amount of outstanding Indebtedness and
other obligations (other than judicial judgments(including surety and appeal
bonds)) secured thereby does not exceed $50,000,000 at any time; and

(i) Liens on assets other than the Collateral and any Equity Interest in any
Subsidiary of the Borrower securing judicial judgments (including surety and
appeal bonds) provided the outstanding amount secured thereby does not exceed
$100,000,000 at any time.

7.02 Investments. The Material Insurance Subsidiaries shall not make any
Investments, except:

(a) Investments disclosed on Schedule 5.14;

(b) Investments maintained in such Material Insurance Subsidiary’s investment
portfolio in the ordinary course of business and in compliance with applicable
Law;

(c) Investments by such Material Insurance Subsidiary in its Subsidiaries or by
a Subsidiary of such Material Insurance Subsidiary in such Material Insurance
Subsidiary; and

(d) Trade accounts receivables.

7.03 Indebtedness. The Borrower and its Subsidiaries shall not create, incur,
assume or suffer to exist any Indebtedness except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness under the Existing Term Loan Agreement and refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or
interest and other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing;

(c) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates,
(ii) such Swap Contract is not (and is not required by GAAP to be) accounted for
as speculative in nature, and (iii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

46



--------------------------------------------------------------------------------

(d) Guarantees of Indebtedness permitted pursuant to this Section 7.03;

(e) Indebtedness owed to any Person providing property, casualty or liability
insurance to the Borrower or any Subsidiary of the Borrower, so long as the
outstanding amount of such Indebtedness does not exceed $5,000,000 at any time,
and shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;

(f) (i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence, (ii) Indebtedness in
respect of credit cards provided the outstanding amount of such Indebtedness
does not exceed $500,000 at any time and is extinguished within 60 days from the
date of invoice, and (iii) Indebtedness in respect of purchase cards provided
such Indebtedness is extinguished within 60 days from the date of invoice;

(g) contingent (but not matured) reimbursement, indemnification or similar
obligations (including any arising by right of subrogation) of the Borrower or
of one or more Subsidiaries in respect of stay or appeal bonds; and

(h) Indebtedness not exceeding an aggregate principal amount of $150,000,000 at
any time outstanding.

7.04 Fundamental Changes. The Parent shall not, and shall not permit any of its
Subsidiaries to, merge, dissolve, liquidate, consolidate with or into another
Person, or acquire (whether in one transaction or in a series of transactions)
all or substantially all of its assets of or Equity Interests in, or assets
which constitute a business unit of, any Person, or except that:

(a) so long as no Default exists or would result therefrom, the Borrower or any
of its Subsidiaries may acquire (in one transaction or a series of transactions)
the assets of any Person which constitute a business unit provided that the
aggregate purchase price paid for all such acquisitions in any fiscal year does
not exceed 10% of the Statutory Surplus of the Borrower as of the most recently
ended fiscal year;

(b) so long as no Default exists or would result therefrom, any Subsidiary
(other than the Borrower or its Subsidiaries) may merge with (i) the Parent,
provided that the Parent shall be the continuing or surviving person, or
(ii) any one or more other Subsidiaries (other than the Borrower or any of its
subsidiaries);

(c) so long as no Default exists or would result therefrom, any Subsidiary of
the Borrower may merge with (i) the Borrower, provided that the Borrower shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries of the Borrower;

 

47



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any Person (other than the Parent) provided (i) either
the Borrower is the continuing or surviving Person or the continuing or
surviving Person is organized in the United States and assumes all obligations
under this Agreement and the other Loan Documents to which the Borrower is a
party in a manner reasonably satisfactory to the Administrative Agent and
(ii) the Borrower has provided the Lenders with advance notice of such merger or
consolidation and provided a pro forma Compliance Certificate giving effect to
such merger or consolidation;

(e) so long as no Default exists or would result therefrom, the Parent may merge
or consolidate with any Person (other than the Borrower) provided that (i) such
merger or consolidation does not result in a Change of Control, (ii) either the
Parent is the continuing or surviving Person or the continuing or surviving
Person is organized in the United States and assumes all obligations under this
Agreement and the other Loan Documents to which the Parent is a party in a
manner reasonably satisfactory to the Administrative Agent and (iii) the Parent
has provided the Lenders with advance notice of such merger or consolidation and
provided a pro forma Compliance Certificate giving effect to such merger or
consolidation; and

(f) the Parent or any of its Subsidiaries (other than the Borrower and its
Subsidiaries) may purchase or otherwise acquire all or substantially all the
assets or Equity Interests in, any other Person provided (i) no Default exists
or would result thereof and (ii) the Borrower has provided the Lenders with
advance notice of such acquisition and provided a pro forma Compliance
Certificate giving effect to such acquisition.

7.05 Dispositions. The Parent and its Subsidiaries shall not make any
Disposition or enter into any agreement to make any Disposition, except:

(a) Dispositions of obsolete or worn out property or property no longer useful
in the business of Parent and its Subsidiaries, whether now owned or hereafter
acquired, in the ordinary course of business;

(b) Dispositions of Investments in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary (other than the Borrower or one
of its Subsidiaries) to the Parent or another Subsidiary;

(e) Dispositions of property by the Parent or any Subsidiary (other than the
Borrower or one of its Subsidiaries) for fair market value;

(f) Dispositions by the Borrower or any of its Subsidiaries for fair market
value in an aggregate amount not exceeding 10% of the Borrower’s Statutory
Surplus in any calendar year provided (x) no Default exists or would result
therefrom and (y) after giving effect to such transaction the Loan Parties would
be in pro forma compliance with Section 7.11;

 

48



--------------------------------------------------------------------------------

(g) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Parent and its Subsidiaries;

(h) transfers of property subject to casualty events upon receipt of the
insurance payments with respect to such casualty event;

(i) sales or discounts without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; and

(j) Dispositions by any Subsidiary of the Borrower to the Borrower or another
Subsidiary of the Borrower.

7.06 Restricted Payments. The Borrower shall not declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, (other than dividends paid in capital stock) if a Default
exists or would occur as a result of such payment.

7.07 Change in Nature of Business. The Parent shall not, and shall not permit
any of its Subsidiaries to , engage in any material line of business
substantially different from those lines of business conducted by the Parent and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. The Parent shall not, and shall not permit
any of its Subsidiaries to, enter into any transaction of any kind with any
Affiliate of the Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the Parent
or such Subsidiary as would be obtainable by the Parent or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to
transactions between or among the Parent and any of its Subsidiaries or between
and among any Subsidiaries.

7.09 Burdensome Agreements. The Borrower shall not, and shall not permit any of
its Subsidiaries to, enter into any Contractual Obligation (other than this
Agreement or any other Loan Document or the Existing Term Loan Agreement) that
(a) limits the ability (i) of any Subsidiary of the Borrower to make Restricted
Payments to the Borrower to otherwise transfer property to the Borrower, (ii) of
any Subsidiary of the Borrower to Guarantee the Indebtedness of the Borrower or
(iii) of the Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of secured Indebtedness permitted under Section 7.01 and
Section 7.03) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person, except in each case for prohibitions
or restrictions existing under or by reason of:

(i) customary non-assignment provisions with respect to leases or licensing
agreements entered into by the Borrower or any of its Subsidiaries, in each case
entered into in the ordinary course of business and consistent with past
practices; and

 

49



--------------------------------------------------------------------------------

(ii) any restriction or encumbrance with respect to any asset of the Borrower or
any of its Subsidiaries imposed pursuant to an agreement which has been entered
into for the sale or disposition of such assets or all or substantially all of
the capital stock or assets of such Subsidiary, so long as such sale or
disposition is permitted under this Agreement.

7.10 Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Borrower Statutory Surplus. The Borrower shall not permit the Borrower
Statutory Surplus to be less than an amount equal to the sum of (a) $750,000,000
plus (b) 25% of Borrower Statutory Net Income earned in each calendar year
commencing with the calendar year ending December 31, 2008.

(b) Debt to Capital Ratio. The Parent shall not permit the Parent Debt to
Capital Ratio to exceed thirty- percent (30%).

(c) Risk Based Capital Ratio. The Loan Parties shall not permit the Risk Based
Capital Ratio of the Borrower or any other Material Insurance Subsidiary to be
less than 200%.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05(a), 6.10, 6.11,
6.13 or 6.14 or Article VII; or Article X.

(c) Financial Information. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 6.01 or 6.02 on its part to be
performed or observed and such failure continues for 10 days after the earlier
of (i) written notice from the Administrative Agent of such failure or (ii) the
date a Responsible Officer becomes aware of such failure;

(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) written notice from the
Administrative Agent of such failure or (ii) the date a Responsible Officer
becomes aware of such failure; or

 

50



--------------------------------------------------------------------------------

(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(f) Cross-Default. (i) The Parent or any Material Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Parent or any Material
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Parent or any Material Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Parent or such Material
Subsidiary as a result thereof is greater than the Threshold Amount; or

(g) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries that
are Material Parties institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(h) Inability to Pay Debts; Attachment. (i) The Parent or any Subsidiary that is
a Material Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and remains unsatisfied,
unreleased, unvacated or unfully bonded for a period of 30 consecutive days
after its issue or levy; or

 

51



--------------------------------------------------------------------------------

(i) Judgments. There is entered against the Parent or any Subsidiary that is a
Material Party (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect and such judgment is not satisfied; or

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Parent or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan which has resulted or could reasonably be expected to result
in a liability of the Borrower in an aggregate amount in excess of the Threshold
Amount; or

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than Unmatured Surviving Obligations), ceases to be in full force and effect; or
any Borrower or any other Person contests in any manner the validity or
enforceability of any Loan Document; or any Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or the Administrative Agent shall cease
to have a first priority perfected Lien on any Collateral;

(l) Government Action. (a) Any Insurance License of the Borrower or any of its
Material Insurance Subsidiaries (i) shall be revoked by the Applicable Insurance
Regulatory Authority, (ii) shall be suspended by the Applicable Insurance
Regulatory Authority for a period in excess of thirty days or (iii) shall not be
reissued or renewed by the Applicable Insurance Regulatory Authority upon the
expiration thereof following application for such reissuance or renewal of such
Person, or (b) any Applicable Insurance Regulatory Authority shall issue any
order of conservation or seizure, however denominated, relating to the Borrower
or any Material Insurance Subsidiary or shall take any other action to exercise
Control (i) over the Borrower or any Material Insurance Subsidiary or (ii) over
any assets of the Borrower or any Material Insurance Subsidiary; which, in the
case of each of clauses (a) and (b) above, would reasonably be expected to have
a Material Adverse Effect.

(m) Change of Control. There occurs any Change of Control.

 

52



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02, any amounts received on account of the Obligations (including
proceeds of Collateral) shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations (other than Unmatured
Surviving Obligations) have been indefeasibly paid in full, to the Borrower or
as otherwise required by Law.

 

53



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than the consent right of the Borrower contained in Section 9.06) are
solely for the benefit of the Administrative Agent and the Lenders and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

54



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (such consent not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and consented to by the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above and consented to by the Borrower; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment or the Borrower has not
consented to such appointment, then such

 

55



--------------------------------------------------------------------------------

resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent and the Borrower
consents to such appointment, as provided for above in this Section.
Notwithstanding the foregoing, consent of the Borrower shall not be required
during the existence of an Event of Default. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise.

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 11.04) allowed in such judicial
proceeding; and

 

56



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
payment in full of all Obligations (other than Unmatured Surviving Obligations),
(ii) as permitted hereunder or under any other Loan Document, or (iii) subject
to Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
such Collateral.

ARTICLE X.

PARENT GUARANTEE

10.01 Unconditional Guarantee. For valuable consideration, receipt whereof is
hereby acknowledged, and to induce each Lender to make Loans to the Borrower and
to induce the Administrative Agent to act hereunder, the Parent hereby
unconditionally and irrevocably guarantees to each Lender and the Administrative
Agent the punctual payment when due, whether at stated maturity, by acceleration
or otherwise, of all Obligations of the Borrower, whether for principal,
interest, fees, expenses, indemnification or otherwise, whether direct or
indirect, absolute or contingent or now existing or hereafter arising (such
Obligations being the “Guaranteed Obligations”). Without limiting the generality
of the foregoing, the Parent’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
to the Administrative Agent or any Lender under this Agreement but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower or its
Affiliates. This is a guarantee of payment and not of collection merely.

 

57



--------------------------------------------------------------------------------

10.02 Guarantee Absolute. The Parent guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement, regardless
of any law or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender or the Administrative Agent with
respect thereto. The Obligations of the Parent under this Article X are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against the Parent to enforce this Article X,
irrespective of whether any action is brought against the Borrower or whether
the Borrower is joined in any such action or actions. The liability of the
Parent under this guarantee shall be irrevocable, absolute and unconditional
irrespective of, and the Parent hereby irrevocably waives any defense it may now
or hereafter have in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of this Agreement, any other Loan
Document or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement (other than this Article X)
(provided that nothing in this clause (b) shall modify any right that the Parent
has to approve amendments to the Loan Documents);

(c) any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Borrower or any of its assets or any resulting
release or discharge of any obligation of the Borrower under this Agreement; or

(e) any other circumstance (including, without limitation, any statute of
limitations to the fullest extent permitted by applicable law) which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, the Parent or the Borrower (other than a discharge arising from the payment
in full of the Guaranteed Obligations).

This guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or the Administrative Agent upon the
insolvency, bankruptcy or reorganization of the Parent or otherwise, all as
though such payment had not been made.

10.03 Waivers.

(a) The Parent hereby expressly waives promptness, diligence, notice of
acceptance, presentment, demand for payment, protest, any requirement that any
right or power be exhausted or any action be taken against the Borrower or
against any other guarantor of all or any portion of the Guaranteed Obligations,
and all other notices and demands whatsoever.

 

58



--------------------------------------------------------------------------------

(b) The Parent hereby waives any right to revoke this guaranty, and acknowledges
that this guaranty is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future and regardless of whether
Guaranteed Obligations are reduced to zero at any time or from time to time
(other than a reduction to zero due to the payment in full in cash of the
Guaranteed Obligations).

(c) The Parent acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated herein and that the
waivers set forth in this Article X are knowingly made in contemplation of such
benefits.

10.04 Subrogation. The Parent will not exercise any rights that it may now or
hereafter acquire against the Borrower or any other guarantor that arise from
the existence, payment, performance or enforcement of the Guaranteed Obligations
under this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent, or any Lender
against the Borrower or any other guarantor or any Collateral, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower or any other guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
(other than Unmatured Surviving Obligations) shall have been paid in full in
cash. If any amount shall be paid to the Parent in violation of the preceding
sentence at any time prior to the later of the payment in full in cash of the
Guaranteed Obligations (other than Unmatured Surviving Obligations), such amount
shall be held in trust for the benefit of the Administrative Agent, and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied to the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as collateral for any
Guaranteed Obligations thereafter arising.

10.05 Survival. This guaranty is a continuing guarantee and shall (a) remain in
full force and effect until payment in full in cash of the Guaranteed
Obligations, (b) be binding upon the Parent and its successors and assigns,
(c) inure to the benefit of and be enforceable by each Lender (including each
assignee Lender pursuant to Section 11.06), and the Administrative Agent and
their respective successors, transferees and assigns and (d) shall be reinstated
if at any time any payment to a Lender or the Administrative Agent hereunder is
required to be restored by such Lender or the Administrative Agent. Without
limiting the generality of the foregoing clause (c), any transferee of any
interest in any Loan of a Lender pursuant to Section 11.06 shall become vested
with all the rights in respect thereof granted to such Lender herein or
otherwise.

10.06 Severability. Notwithstanding any other provision of this Article X to the
contrary, in the event that any action is brought seeking to invalidate the
Parent’s obligations under this Article X under any fraudulent conveyance or
fraudulent transfer theory, the Parent shall be liable under this Article X only
for an amount equal to the maximum amount of liability that could have been
incurred under applicable law by the Parent under any guarantee of the
Obligations of the Borrower (or any portion thereof) at the time of the
execution and delivery of this Agreement (or, if such date is determined not to
be the appropriate date for determining the enforceability of the Parent’s
obligations under this Article X for fraudulent conveyance or

 

59



--------------------------------------------------------------------------------

transfer purposes, on the date determined to be so appropriate) without
rendering such a hypothetical guarantee voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer (the “Maximum Guaranteed
Obligations”) and not for any greater amount, as if the stated amount of the
Guaranteed Obligations had instead been the Maximum Guaranteed Obligations.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower and the Parent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments resulting from a Collateral shortfall)
of principal, interest, fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d) change Section 2.09. Section 2.10 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(f) except as expressly provided in this Agreement or any other Loan Document,
release all or substantially all of the Collateral without the consent of each
Lender; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Eligible Collateral,” the “Adjusted
Fair Market Value,” or any other related definition or the Collateral advance
rates on Schedule 1.01;

(g) release the Parent from its obligations under the Article X without the
written consent of each Lender;

 

60



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures reasonably
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

61



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any

 

62



--------------------------------------------------------------------------------

confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower other than any such
losses, claims, damages, liabilities or expenses that are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent, any
Lender or any Related Party of any of them. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities (excluding
any fees paid to the Lenders in connection with the syndication) provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees,

 

63



--------------------------------------------------------------------------------

charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all reasonable fees and time charges for attorneys who
may be employees of the Administrative Agent or any Lender, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction, or (z) to the
extent such amounts relate to Taxes and are governed by Section 3.01.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is

 

64



--------------------------------------------------------------------------------

sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(c).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender and the repayment,
satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

65



--------------------------------------------------------------------------------

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

 

66



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Parent or
any of the Parent’s Affiliates or Subsidiaries without the consent of the
Required Lenders.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits and subject to the obligations of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amounts of
the Loans owing to each Lender pursuant to the terms

 

67



--------------------------------------------------------------------------------

hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or, without the consent of the Required
Lenders, the Parent or any of the Parent’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (other than Unmatured Surviving Obligations). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender. A
Participant that would not be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01, unless such Participant complies with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

68



--------------------------------------------------------------------------------

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the NAIC), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; provided that the
Person who is required to make such disclosure pursuant to a subpoena or similar
legal process shall, to the extent reasonably practical, provide notice thereof
to the Loan Parties and an opportunity to challenge such subpoena or legal
process, as applicable; provided, further, that such Person shall not be liable
for failure to provide such notice, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section,
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Parent and its Subsidiaries, unless the Administrative Agent, any Lender or any
of their respective Affiliates obtains such information with knowledge that the
source is violating a confidentiality agreement with the Parent and its
Subsidiaries.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is deemed confidential unless marked non-confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

69



--------------------------------------------------------------------------------

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied

 

70



--------------------------------------------------------------------------------

upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Loan, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04; (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01; (iii) any Lender delivers notice pursuant to Section 3.02; or
(iv) pursuant to the provisions of Section 11.01, the agreement of any Lender is
required for any amendment, waiver or consent and the Required Lenders have
agreed to such amendment, waiver or consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid or caused to be paid to the Administrative
Agent the assignment fee specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

71



--------------------------------------------------------------------------------

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

72



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 California Proceedings. If any action or proceeding is filed in a court of
the State of California by or against any party hereto in connection with any of
the transactions contemplated by this Agreement or any other Loan Document,
(a) the court shall, and is hereby directed to, make a general reference
pursuant to California Code of Civil Procedure Section 638 to a referee (who
shall be a single active or retired judge) to hear and determine all of the
issues in such action or proceeding (whether of fact or of law) and to report a
statement of decision, provided that at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court, and (b) without limiting the generality of Section 11.04, the
Borrower shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding

11.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arranger, are arm’s-length commercial transactions between each Loan Party and
its respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent and the Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any of its
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arranger has any obligation to any Loan Party or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of any Loan Party or any of its
respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests to any Loan Party or any of its
respective Affiliates. To the fullest extent permitted by law, each Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

73



--------------------------------------------------------------------------------

11.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.20 Time of the Essence. Time is of the essence of the Loan Documents.

11.21 Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MERCURY CASUALTY COMPANY By:   /s/ THEODORE STALICK Name:    Theodore R. Stalick
Title:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

MERCURY GENERAL CORPORATION By:   /s/ THEODORE STALICK Name:    Theodore R.
Stalick Title:   Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ KIP DAVIS Name:   
Kipling Davis Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ KIP DAVIS  Name:   Kipling Davis 
Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01

COLLATERAL VALUE CALCULATION

 

Eligible Collateral    Applicable Percentage of Fair Market Value Cash    100%
Cash Equivalents    90% Government Debt with maturities of less than ten years
   95% Government Debt with maturities of ten years or longer    90% Federal
Agency Debt with maturities of less than two years    95% Federal Agency Debt
with maturities of two years or more but less than ten years    90% Federal
Agency Debt with maturities of ten years or longer    85% Corporate Securities
rated at least AA- by S&P or Aa3 by Moody’s    85% Corporate Securities rated
less than AA- but at least A- by S&P or less than Aa3 but at least A3 by Moody’s
with maturities between two and ten years    80% Corporate Securities rated less
than A- but at least BBB by S&P or less than A3 but at least Baa2 by Moody’s   
75% Municipal Securities rated at least AA- by S&P or Aa3 by Moody’s    85%
Municipal Securities rated less than AA- but at least A- by S&P or less than Aa3
but at least A3 by Moody’s    80% Municipal Securities rated less than A- but at
least BBB by S&P or less than A3 but at least Baa2 by Moody’s    75%



--------------------------------------------------------------------------------

In the case of a split rating for any security, the higher rating will apply; in
the case of a multiple split rating, the rating that is one level lower than the
higher rating will apply; and if there is only one rating, such rating will
apply.



--------------------------------------------------------------------------------

SCHEDULE 2.01

APPLICABLE PERCENTAGES

 

Lender

   Commitment    Applicable
Percentage  

Bank of America, N.A.

   $ 120,000,000    100.000000000 % 

Total

   $ 120,000,000    100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

Part (a). Subsidiaries of Parent.

 

Entity Name

  

Outstanding Equity Interests and Ownership

  

Type of Subsidiary

Borrower    Parent - 100%    Material Insurance Subsidiary Mercury Insurance
Company    Borrower - 100%    Material Insurance Subsidiary California
Automobile Insurance Company    Parent - 100%    Insurance Subsidiary Mercury
Insurance Company of Illinois    Parent - 100%    Insurance Subsidiary Mercury
Insurance Company of Georgia    California Automobile Insurance Company - 100%
   Insurance Subsidiary Mercury Indemnity Company of Georgia    Parent - 100%   
Insurance Subsidiary Mercury National Insurance Company    Mercury Insurance
Company of Illinois - 100%    Insurance Subsidiary American Mercury Insurance
Company    Parent - 100%    Insurance Subsidiary American Mercury Lloyds
Insurance Company    Mercury Select Management Company, Inc. is attorney-in-fact
   Insurance Subsidiary Mercury Insurance Company of Florida    Parent - 100%   
Insurance Subsidiary Mercury Indemnity Company of America    Parent - 100%   
Insurance Subsidiary California General Underwriters Insurance Company   
Borrower - 100%    Insurance Subsidiary



--------------------------------------------------------------------------------

Entity Name

  

Outstanding Equity Interests and Ownership

  

Type of Subsidiary

Mercury County Mutual Insurance Company    Mercury Insurance Services, LLC
manages and controls through a management agreement    Insurance Subsidiary
Mercury Select Management Company, Inc.    American Mercury Insurance Company -
100%    American Mercury MGA, Inc.    American Mercury Insurance Company - 100%
   Mercury Group, Inc.    Parent - 100%    Concord Insurance Services, Inc.   
Parent - 100%    Mercury Insurance Services, LLC    Borrower - 100%   

Part (b). Other Equity Investments.

None.



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

MERCURY CASUALTY COMPANY

4484 Wilshire Blvd.

Los Angeles, CA 90010

Attention: Ted Stalick

  Chief Financial Officer

Telephone: (323) 937-1060

Facsimile: (323) 857-4923

Electronic Mail: tstalick@mercuryinsurance.com

Website Address: www.mercuryinsurance.com

U.S. Taxpayer Identification Number: 95-2577343

PARENT:

MERCURY GENERAL CORPORATION

4484 Wilshire Blvd.

Los Angeles, CA 90010

Attention: Ted Stalick

  Chief Financial Officer

Telephone: (323) 937-1060

Facsimile: (323) 857-4923

Electronic Mail: tstalick@mercuryinsurance.com

Website Address: www.mercuryinsurance.com

U.S. Taxpayer Identification Number: 95-2211612

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Loans):

Bank of America, N.A.

Street Address: 2001 Clayton Road

Mail Code: CA4 702 02 25

Concord, California 94520

Attention: Tina Obcena

Telephone: 925 675 8768

Facsimile: 888 969 9246

Electronic Mail: tina.obcena@bankofamerica.com

Account No.: 375 083 6479

Ref: Mercury Casualty Company

ABA# 026009593



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street

Mail Code: CA5-701-05-19

San Francisco, CA 94103-1399

Attention: Aamir Saleem

Telephone: 415-43.6-2769

Facsimile: 415-503-5089

Electronic Mail: _aamir.saleem@bankofamerica.com

LENDER:

BANK OF AMERICA, N.A

333 S. Hope St., 13th Fl.

Los Angeles, CA 90071

Attention: Craig McGuire

Telephone: (213) 621-7117

Facsimile: (213) 621-3609

Electronic Mail: craig.mcguire@bankofamerica.com

With a copy to:

BANK OF AMERICA, N.A.

Mail Code: TX1-492-64-01

Bank Of America Plaza

901 Main St

Dallas Texas 75202-3714

Attention: Kip Davis

Telephone: (214) 209-0760

Facsimile: (213) 621-3609

Electronic Mail: kipling.e.davis@bankofamerica.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 2, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Mercury Casualty Company, a California corporation
(the “Borrower”), Mercury General Corporation, a California corporation (the
“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned hereby requests (select one):

¨ [Initial Borrowing of Loans]        ¨ A conversion or continuation of Loans

 

1. On          (a Business Day).

 

2. In the amount of $            .

 

3. Comprised of                     .

  [Type of Loan requested]

 

4. For Eurodollar Rate Loans: with an Interest Period of              months.

 

MERCURY CASUALTY COMPANY By:     

Name:     

Title:     

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

_______________________

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                         or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of January 2, 2009 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Parent, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is entitled to the benefits of the
guaranty of the Parent and is also secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

MERCURY CASUALTY COMPANY By:     

Name:     

Title:     

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

       

Type of
Loan Made

       

Amount of
Loan Made

       

End of

Interest
Period

       

Amount of
Principal or
Interest
Paid This
Date

       

Outstanding
Principal
Balance
This Date

       

Notation
Made By

                                                                                
                                                              

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 2, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Mercury Casualty Company, a California corporation
(the “Borrower”), Mercury General Corporation, a California corporation (the
“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief executive officer] [chief financial officer] [treasurer]
[controller] of the Parent and the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Parent and the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as
of the above date.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

[Use following paragraph 2 for Annual Financial Statements]

2. Attached as Schedule 1 hereto is a true and correct copy of the Annual
Statement of the Borrower as at the end of the calendar year ended
                        ,              which has been prepared in accordance
with SAP, and fairly presents, in all material respects, the financial position
of the Borrower for the periods indicated and on a basis consistent with prior
periods.

[Use following paragraph 2 for Interim Statements]

2. Attached as Schedule 1 hereto is a true and correct copy of the Interim
Statement of the Borrower as at the end of the calendar quarter ended
                        ,              which has been prepared in accordance
with SAP, and fairly presents, in all material respects, the financial position
of the Borrower for the periods indicated and on a basis consistent with prior
periods.

 

C-1-1



--------------------------------------------------------------------------------

3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Parent
and the Borrower during the accounting period covered by the attached financial
statements.

4. A review of the activities of the Parent and the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Parent and the Borrower
performed and observed all their respective Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

C-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,                         .

 

MERCURY CASUALTY COMPANY By:     

Name:     

Title:      MERCURY GENERAL CORPORATION

By:     

Name:     

Title:     

 

C-1-3



--------------------------------------------------------------------------------

$120MM TML

Date:                     ,             

For the Quarter/Year ended

                                 (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.      Section 7.11(a) – Borrower Statutory Surplus.

  

A.     Statutory Surplus of Borrower

   $ ______________

B.     Initial Surplus Requirement

   $ 750,000

C.     25% of the Net Income for calendar year ending 12/31/08

   $ ______________

D.     25% of the Net Income for calendar year ending 12/31/09

   $ ______________

E.     25% of the Net Income for calendar year ending 12/31/10

   $ ______________

F.      25% of the Net Income for calendar year ending 12/31/11

   $ ______________

G.     25% of the Net Income for calendar year ending 12/31/12

   $ ______________

H.     Borrower Surplus Requirement (sum of Item B plus Items C, D, E, F and G,
as applicable)

   $ ______________

II.     Section 7.11 (b) – Debt to Capital Ratio.

  

A.     Consolidated Debt of the Parent

   $ ______________

B.     Parent Net Worth

   $ ______________

C.     Item A plus Item B

   $ ______________

D.     Ratio of Item A to Item C

     ______________

Item II is not permitted to exceed 30%.

  

III.   Section 7.11 (c) – Risk-Based Capital Ratio of the Borrower and Each
Material Insurance Company Subsidiary of the Parent.

  

A.     Borrower

     ______________

B.     Parent’s Material Insurance Company Subsidiaries

  

1.                                       
                                       

     ______________

2.                                       
                                       

     ______________

3.                                       
                                       

     ______________

4.                                       
                                       

     ______________

Each ratio in Item III must be a minimum of 200%.

  

 

C-1-4



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF COLLATERAL VALUE CERTIFICATE

 

To: Bank of America, National Association,

  as Administrative Agent

 

333 S. Hope St., 13th Floor

  Los Angeles, CA 90071

 

  Re: Mercury Casualty Company

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of January 2, 2009 (as amended or
otherwise modified from time to time, the “Credit Agreement”) among Mercury
Casualty Company, a California corporation (the “Borrower”), Mercury General
Corporation, a California corporation (the “Parent”), various financial
institutions from time to time party thereto (the “Lenders”) and Bank of
America, National Association, as administrative agent for the Lender (the
“Administrative Agent”). This Certificate, together with supporting calculations
attached hereto set forth in reasonable detail, is delivered to you pursuant to
the terms of the Credit Agreement. Capitalized terms used but not otherwise
defined herein shall have the same meanings herein as in the Credit Agreement.

We hereby certify and warrant to the Administrative Agent and the Lenders that
at the close of business on                     ,              (the “Collateral
Value Calculation Date”), the Collateral Value was $            .

We hereby further certify and warrant to the Administrative Agent and the
Lenders that the information and computations contained herein are true and
correct in all material respects as of the Collateral Value Calculation Date.

 

C-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by an authorized officer this              day of
                    ,             .

 

MERCURY CASUALTY COMPANY By:     

Name:     

Title:     

 

C-2-2



--------------------------------------------------------------------------------

SCHEDULE I TO COLLATERAL VALUE CERTIFICATE

DATED AS OF:                     

 

I. COLLATERAL VALUE CALCULATION    [FORM TO BE PROVIDED BY MERCURY]

 

C-2-2



--------------------------------------------------------------------------------

SCHEDULE II TO COLLATERAL VALUE

CERTIFICATE DATED AS OF                     ,             

[Attach list of Eligible Collateral by Category

(including Rating)]

 

C-2-3



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below5) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Select as appropriate.

 

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

5 Include all applicable subfacilities.

 

D-1-1



--------------------------------------------------------------------------------

1. Assignor[s]:    ____________________________    ____________________________
2. Assignee[s]:    ____________________________    ____________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.
Borrower:    Mercury Casualty Company 4. Administrative Agent:    Bank of
America, N.A., as the administrative agent under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of January 2, 2009 among Mercury
Casualty Company, Mercury General Corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent

6. Assigned Interest[s]:6

 

Assignor[s]7

 

Assignee[s]8

 

Aggregate

Amount of

Loans

for all Lenders9

 

Amount of

Loans

Assigned

 

Percentage

Assigned of

Loans10

 

CUSIP

Number

    $________________   $_________   ____________%       $________________  
$_________   ____________%       $________________   $_________   ____________%
 

[7. Trade Date:                     ]11

Effective Date:                         , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

6

The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

 

7

List each Assignor, as appropriate.

 

8

List each Assignee, as appropriate.

 

9

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

10

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

11

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     

Name:     

Title:      ASSIGNEE [NAME OF ASSIGNEE]

By:     

Name:     

Title:     

 

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:     

Name:     

Title:     

MERCURY CASUALTY COMPANY13 By:     

Name:     

Title:     

 

12

To be added only if the consent of the Administrative Agent or Borrower is
required by the terms of the Credit Agreement.

 

13

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D-1-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                                ]1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

1

Describe Credit Agreement at option of Administrative Agent.

 

D-1-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

D-1-5



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

D-2-1



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

FAX ALONG WITH COMMITMENT LETTER TO: Aamir Saleem

                                        
                                                 FAX # 415.503.5089

I. Borrower Name:   Mercury Casualty Company.

                                    $120,000,000                  Type of Credit
Facility   3-Year Term Loan Credit Facility

II. Legal Name of Lender of Record for Signature Page:

 

 

 

 

  •  

Signing Credit Agreement                 YES                  NO

 

  •  

Coming in via Assignment                 YES                  NO

III. Type of Lender:
_________________________________________________________________________________________

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:     V. Eurodollar Address:                                

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

   

Credit Contact

 

Primary Operations Contact

  

Secondary
Operations Contact

Name:              Title:              Address:                            
Telephone:              Facsimile:              E Mail Address:              

Does Secondary Operations Contact need copy of notices?          YES          NO

 

LOGO [g88613g64p31.jpg]   1   

 

D-2-2



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

     

Letter of Credit Contact

  

Draft Documentation Contact

  

Legal Counsel

Name:                Title:                Address:                Telephone:   
            Facsimile:                E Mail Address:                

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:        (Bank Name)       (ABA #)       (Account #)       (Attention)

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:           (Bank Name)             (ABA #)   (City/State)          
(Account #)   (Account Name)           (Attention)  

 

LOGO [g88613g64p31.jpg]   2   

 

D-2-3



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                           -     
                        

Tax Withholding Form Delivered to Bank of America*:

                     W-9

                     W-8BEN

                     W-8ECI

                     W-8EXP

                     W-8IMY

NON-U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8ECI. It is also required on Form
W-8BEN for certain institutions claiming the benefits of a tax treaty with the
U.S. Please refer to the instructions when completing the form applicable to
your institution. In addition, please be advised that U.S. tax regulations do
not permit the acceptance of faxed forms. An original tax form must be
submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

LOGO [g88613g64p31.jpg]   3   

 

D-2-4



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

  LOGO [g88613g93p47.jpg]    

Tax Form Tool Kit

(2006) (2).doc

 

X. Bank of America Payment Instructions:

 

Pay to:  

Bank of America, N.A.

ABA # 026009593

New York, NY

Acct. # 375 083 6479

Attn: Corporate Credit Services

Ref: Mercury Casualty Company

 

LOGO [g88613g64p31.jpg]   4   

 

D-2-5



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF SECURITY AGREEMENT

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF CONTROL AGREEMENT

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT F

OPINION MATTERS

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

 

  •  

Section 5.01(a), (b) and (c)

 

  •  

Section 5.02

 

  •  

Section 5.03

 

  •  

Section 5.04

 

  •  

Section 5.14(b)

 

  •  

Section 5.18 (perfection opinion only)

 

F-1



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) dated as of January 2, 2009 is
between MERCURY CASUALTY COMPANY, a California corporation (the “Pledgor”), and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent for the Lenders
referred to below (in such capacity, the “Administrative Agent”).

WITNESSETH

WHEREAS, the Pledgor, Mercury General Corporation (the “Parent”), certain
financial institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent entered into that certain Credit Agreement dated as of
January 2, 2009 (as amended, modified or restated from time to time, the “Credit
Agreement”) whereunder the Lenders agreed to provide a term loan facility to the
Pledgor; and

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
the Pledgor is required to execute and deliver this Agreement; and

WHEREAS, the Obligations of the Pledgor under the Credit Agreement are to be
secured pursuant to this Agreement;

NOW, THEREFORE, for and in consideration of the Loans made to the Pledgor by the
Lenders for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. When used herein, (a) the terms Certificated Security, Chattel
Paper, Commodities Contract, Control, Deposit Account, Financial Assets, General
Intangibles, Instrument, Investment Property, Proceeds, Securities Account,
Securities Intermediary, Security, Security Certificate, Security Entitlement
and Uncertificated Security shall have the respective meanings assigned to such
terms in Article 8 or Article 9, as applicable, of the Uniform Commercial Code
(as defined below) and (b) the following terms have the following meanings (such
definitions to be applicable to both the singular and plural forms of such
terms):

Administrative Agent - see the Preamble.

Agreement - see the Preamble.

Collateral means all property and rights of the Pledgor in which a security
interest is granted hereunder.

Collateral Account means the Securities Account and the Deposit Account.

Control Agreement - see Section 5.

Credit Agreement - see the Recitals.

 

E-1-1



--------------------------------------------------------------------------------

Deposit Account means any demand deposit account established and maintained in
connection with the Securities Account.

Lender - see the Recitals.

Liabilities means all Obligations (monetary or otherwise) of the Pledgor.

Pledgor - see the Preamble.

Securities Account means securities account no. 244398 maintained by the Pledgor
at The Bank of New York Mellon Trust Company, National Association and any
future securities account maintained by the Pledgor at a Securities Intermediary
so long as the Pledgor has complied with the provisions of Section 5(a) hereof.

Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York on the date of this Agreement; provided, however, as used in
Section 7 hereof, “Uniform Commercial Code” means the Uniform Commercial Code as
in effect from time to time in the applicable jurisdiction.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

2. Grant of Security Interest. As security for the payment of all Liabilities,
the Pledgor hereby grants to the Administrative Agent for the benefit of the
Lenders, a continuing security interest in all of the Pledgor’s right, title and
interest in, the following, whether now or hereafter existing or acquired:

(A) the Collateral Account, (B) all Cash and Financial Assets at any time
credited to or carried in the Collateral Account (including without limitation
(i) Securities (whether constituting Certificated Securities or Uncertificated
Securities), (ii) Security Entitlements, (iii) Commodities Contracts and other
Investment Property, (iv) General Intangibles, (v) Instruments and (vi) Chattel
Paper), and (C) all products and Proceeds (including without limitation all
dividends, distributions and payments received thereon or in exchange or
substitution thereof) with respect to any of the foregoing;

together with all books, records, writings, databases, information and other
property relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to any of the foregoing.

3. Warranties. The Pledgor warrants that:

(a) no financing statement or other filing or registration evidencing a Lien
(other than any which may have been filed on behalf of the Administrative Agent
or in connection with security interests or liens expressly permitted by the
Credit Agreement) covering any of the Collateral is on file in any public
office;

 

E-1-2



--------------------------------------------------------------------------------

(b) the Pledgor is and will be the lawful owner of all Collateral, free of all
liens and claims whatsoever, other than Liens permitted under Section 7.01(c) of
the Credit Agreement (which Liens are junior to the security interest created
hereunder), with full power and authority to execute this Agreement and perform
the Pledgor’s obligations hereunder, and to subject the Collateral to the
security interest hereunder;

(c) all written information with respect to Collateral set forth in any
schedule, certificate or other writing at any time heretofore or hereafter
furnished by the Pledgor to the Administrative Agent or any Lender, and all
other written information heretofore or hereafter furnished by the Pledgor to
the Administrative Agent or any Lender, is and will be true and correct in all
material respects as of the date furnished;

(d) the Pledgor’s true legal name as registered in the jurisdiction in which
such Pledgor is organized or incorporated, jurisdiction of incorporation or
organization, organizational identification number as designated by the
jurisdiction of incorporation or organization, chief executive office, and
principal place of business are set forth on Schedule 1 hereto;

(e) during the five years preceding the date hereof the Pledgor has not been
known by any legal name different from the one set forth on the signature page
of this Agreement nor has the Pledgor been the subject of any merger or other
corporate reorganization;

(f) the execution and delivery of this Agreement and the performance by the
Pledgor of its obligations hereunder are within the Pledgor’s corporate powers,
have been duly authorized by all necessary corporate action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with any provision of the Organization Documents of
the Pledgor or violate any Law, any material Contractual Obligation or any
judgment, order or decree which is binding upon the Pledgor; and

(g) this Agreement is a legal, valid and binding obligation of the Pledgor,
enforceable in accordance with its terms, except that the enforceability of this
Agreement may be limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and creates a valid and, after all appropriate
financing statements are filed and the Control Agreements executed, first
priority security interest in the Collateral and such security interest is
entitled to all applicable rights, priorities and benefits afforded by the
Uniform Commercial Code.

4. Agreements of the Pledgor. The Pledgor (a) will, upon request of the
Administrative Agent, execute such documents (and pay the cost of filing or
recording the same in all public offices reasonably deemed appropriate by the
Administrative Agent) and do such other acts and things, as the Administrative
Agent may reasonably request in connection with the perfection and enforcement
of the security interest granted hereunder; (b) hereby authorizes the
Administrative Agent to file financing statements describing the Collateral as
described in Section 2 herein, and to file financing statements without its
signature (to the extent allowed by applicable law); (c) shall not take any
action or omit to take any action that would result in the termination of the
Control Agreement without the prior consent of the Administrative Agent or in
accordance with Section 5(a) and shall otherwise comply in all material respects
with the

 

E-1-3



--------------------------------------------------------------------------------

provisions of the Control Agreement; (d) will cause the Administrative Agent’s
security interest in Collateral to be and remain continuously perfected by
Control free and clear of all Liens other than Liens permitted under
Section 7.01(c) of the Credit Agreement (which Liens are junior to the security
interest created hereunder) to secure the payment of the Liabilities; (e) will
keep its records concerning the Collateral in such a manner as will enable the
Administrative Agent or its designees to determine at any time the status of the
Collateral; (f) will furnish the Administrative Agent such information
concerning the Pledgor and the Collateral as the Administrative Agent may from
time to time reasonably request; (g) will, upon request of the Administrative
Agent, stamp on its records concerning the Collateral, and add a notation on all
Chattel Paper constituting a portion of the Collateral, in form reasonably
satisfactory to the Administrative Agent, of the security interest of the
Administrative Agent hereunder; (h) will reimburse the Administrative Agent for
all reasonable expenses, including reasonable attorneys’ fees and legal
expenses, incurred by the Administrative Agent in seeking to collect or enforce
any rights in respect of the Collateral; (i) will pay to the Securities
Intermediary any charges or costs imposed by the Securities Intermediary
pursuant to agreements with the Securities Intermediary; and (j) agrees to
indemnify, defend, and hold harmless the Administrative Agent, its successors
and assigns and its directors, officers, employees and agents, from and against
any and all losses, liabilities, damages, obligations, deficiencies, payments,
costs and expenses sustained or incurred by the Administrative Agent in any way
arising from or related to the Administrative Agent’s actions with respect to
the Securities Intermediary other than any such losses, liabilities, damages,
obligations, deficiencies, payment costs or expenses which are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent, its successors and assigns, or its directors, officers, employees or
agents.

Any reasonable expenses incurred by the Administrative Agent in protecting,
preserving and maintaining any Collateral shall be borne by the Pledgor.
Whenever an Event of Default shall be existing and continuing, the Pledgor shall
at the request of the Administrative Agent do any and all lawful acts and
execute any and all proper documents reasonably required by the Administrative
Agent in aid of such enforcement and the Pledgor shall promptly, upon demand,
reimburse and indemnify the Administrative Agent for all reasonable costs and
expenses incurred by the Administrative Agent in the exercise of its rights
under this Section 4.

5. Investments.

(a) The Pledgor shall, no later than the date hereof, cause the Securities
Intermediary to enter into a control agreement (such agreement, as amended,
modified or restated from time to time, the “Initial Control Agreement”) in
substantially the form hereto as Exhibit A. The Pledgor and the Administrative
Agent agree that the Pledgor shall have the right to move the Collateral Account
from the current Securities Intermediary to a new Securities Intermediary
provided that (i) such new Securities Intermediary is reasonably acceptable to
the Administrative Agent and (ii) the Pledgor, such New Securities Intermediary
and the Administrative Agent have entered into a control agreement reasonably
satisfactory to the Administrative Agent (such new control agreement, as
amended, modified or restated from time to time, a “New Control Agreement,” and
together with the Initial Control Agreement, the “Control Agreement”).

 

E-1-4



--------------------------------------------------------------------------------

(b) The Pledgor shall not give instructions or entitlement orders to the
Securities Intermediary that would require the Securities Intermediary to
advance any margin or other credit for the benefit of the Pledgor or engage in
any securities lending with respect to the Collateral.

(c) The Pledgor shall not give instructions or entitlement orders to the
Securities Intermediary to make a delivery to the Pledgor or any other Person of
assets or properties from any of the Collateral Account without the prior
written consent of the Administrative Agent; provided that the foregoing shall
not prohibit giving instructions or entitlement orders with respect to (i) any
sale, investment or reinvestment of Collateral, the proceeds of which will be
deposited into the Collateral Account or (ii) any purchase or other acquisition
of assets which will be held in the Collateral Account. The Administrative Agent
shall consent to and give instructions to the Securities Intermediary permitting
any such delivery within one Business Day of a request so long as (i) no Default
exists and (ii) after giving effect to the proposed delivery, the Collateral
Value is equal to or in excess of Outstanding Amount.

(d) As long as no Event of Default exists, and is continuing, the Pledgor shall
be the sole party entitled to exercise for any purpose any and all (i) voting
rights and (ii) powers, in either case arising from or relating to the Pledgor’s
interest in respect of any Investment Property (including the power to direct
the Securities Intermediary with respect to the investment of funds or sale of
Investment Property); provided, however, the Pledgor shall not exercise such
rights or powers in a manner, or consent to any action that would in any manner
impair the enforceability of the Administrative Agent’s lien on any of the
Collateral. At any time an Event of Default exists, and is continuing, upon
notice from the Administrative Agent, all rights of the Pledgor provided in this
Section 5(c) shall cease, and all voting rights and powers described herein
shall thereupon be vested in the Administrative Agent who shall have the sole
and exclusive right and authority to exercise such voting rights and powers. The
Administrative Agent hereby agrees that it shall not issue to the Securities
Intermediary a Notice of Exclusive Control (as defined in any Control Agreement)
unless an Event of Default shall have occurred and be existing at the time such
Notice of Exclusive Control is issued.

6. Event of Default. Whenever an Event of Default shall be existing, and is
continuing, the Administrative Agent may exercise from time to time any rights
and remedies available to it under applicable law and in addition may sell or
otherwise dispose of the Collateral or any part thereof. In connection
therewith, the Collateral may be sold in one or more sales, at public or private
sale, conducted by an officer or agent of, or auctioneer or attorney for, the
Administrative Agent, at the Administrative Agent’s place of business or
elsewhere, for cash, upon credit or for other property, for immediate or future
delivery, on such terms as the Administrative Agent shall deem appropriate and
at such price or prices as the Administrative Agent shall deem best. The
Administrative Agent or any Lender may be the purchaser of any or all of the
Collateral so sold at a public sale. The Administrative Agent may, in its sole
discretion, at any such sale, restrict the prospective bidders or purchasers who
will provide assurances reasonably satisfactory to the Administrative Agent that
the Collateral may be offered and sold to them without registration under the
Securities Act of 1933, as amended, and without registration or qualification
under any other applicable state or federal law. Any notification of intended
disposition of any of the Collateral required by law shall be deemed reasonably
and properly given if given at least five Business Days before such disposition.
Any proceeds of any

 

E-1-5



--------------------------------------------------------------------------------

disposition by the Administrative Agent of any of the Collateral may be applied
to payment of reasonable expenses in connection with the Collateral, including
reasonable attorneys’ fees and legal expenses, and any balance of such proceeds
may be applied by the Administrative Agent toward the payment of such of the
Liabilities, and in such order of application, as the Administrative Agent may
from time to time elect.

7. Administrative Agent Rights and Powers.

(a) The Pledgor hereby irrevocably appoints the Administrative Agent as the
Pledgor’s attorney-in-fact (which appointment as attorney-in-fact is coupled
with an interest), with full authority in the place and stead of the Pledgor and
in the name of the Pledgor, effective from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument which the
Administrative Agent may reasonably deem necessary or advisable to carry out the
provisions of this Agreement, including to ask, demand, collect, sue for,
recover and receive moneys due and to become due under or in connection with the
Collateral, to receive, indorse and collect any drafts or other Instruments,
Documents and Chattel Paper in connection therewith and to file any claims or
take any action or institute any proceedings which the Administrative Agent may
reasonably deem necessary or desirable for the collection thereof or to enforce
compliance with the terms and conditions of the Assigned Agreements or this
Agreement. Notwithstanding the foregoing, the Administrative Agent shall not be
obligated to exercise any right or duty as attorney-in-fact or have any duty to
the Pledgor in connection therewith. The Administrative Agent agrees that it
shall not exercise any of the rights provided pursuant to the appointment
contained in this clause (a) unless an Event of Default shall be existing and is
continuing.

(b) The powers conferred on the Administrative Agent hereunder shall not impose
any duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve any rights pertaining to
any Collateral.

(c) The Pledgor hereby authorizes the Administrative Agent to file at any time
appropriate Uniform Commercial Code Financing Statements in such jurisdictions
and offices as the Administrative Agent deems reasonably necessary in connection
with the perfection of a security interest in the Collateral granted hereunder.

8. Rights and Remedies. All payments received by the Pledgor in respect of the
Collateral shall either be deposited into the Collateral Account or be received
in trust for the benefit of the Lenders, shall be segregated from other funds of
the Pledgor, and shall be forthwith paid over to the Administrative Agent in the
same form as so received (with any necessary indorsement) for application to the
Liabilities as provided in this Agreement.

9. General. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral in its
possession if it takes such action as the Pledgor requests in writing (but
failure of the Administrative Agent to comply with any such request shall not of
itself be deemed a failure to exercise reasonable care, and no failure of the
Administrative Agent to preserve or protect any rights with respect to such
Collateral

 

E-1-6



--------------------------------------------------------------------------------

against prior parties, or to do any act with respect to the preservation of such
Collateral not so requested by the Pledgor, shall be deemed of itself a failure
to exercise reasonable care in the custody or preservation of such Collateral)
or if it takes such action for that purpose as the Administrative Agent takes
with its own property.

All notices hereunder shall be in writing either by facsimile or other
electronic transmission or overnight courier and shall be sent to the applicable
party at its address set forth in the Credit Agreement or at such other address
as such party may, by notice to the other party as provided therein, have
designated as its address for such purpose. Notices by facsimile or other
electronic transmission shall be deemed to have been given when sent; notices
sent by overnight courier shall be deemed to have been given when delivered for
overnight delivery; and notices sent by hand delivery shall be deemed to have
been given when received.

The Pledgor agrees to pay all reasonable expenses (including reasonable
attorneys’ fees and legal expenses) paid or incurred by the Administrative Agent
in endeavoring to collect the Liabilities, or any part thereof, and in enforcing
this Agreement, and such obligations will themselves be Liabilities.

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full and the Obligations have terminated whereupon the remaining
Collateral shall be returned to the Pledgor. If at any time all or any part of
any payment theretofore applied by the Administrative Agent or any Lender to any
of the Liabilities is or must be rescinded or returned by the Administrative
Agent or any Lender for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of the Pledgor), such Liabilities
shall, for the purposes of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Administrative Agent or such Lender, and
this Agreement shall continue to be effective or be reinstated, as the case may
be, as to such Liabilities, all as though such application by the Administrative
Agent or such Lender had not been made.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

The rights and privileges of the Administrative Agent hereunder shall inure to
the benefit of its successors and assigns.

 

E-1-7



--------------------------------------------------------------------------------

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, MAY BE BROUGHT AND MAINTAINED IN THE
COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE PLEDGOR AND THE
ADMINISTRATIVE AGENT HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE PLEDGOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, TO THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT (OR SUCH OTHER ADDRESS
AS IT SHALL HAVE SPECIFIED IN WRITING TO THE ADMINISTRATIVE AGENT AS ITS ADDRESS
FOR NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK. THE PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

EACH OF THE PLEDGOR, THE ADMINISTRATIVE AGENT AND (BY ACCEPTING THE BENEFITS
HEREOF) EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of this Section 9, the Pledgor shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

E-1-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

MERCURY CASUALTY COMPANY By:     Name:     Title:    

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent By:     Name:    
Title:    

 

E-1-9



--------------------------------------------------------------------------------

SCHEDULE 1

ORGANIZATIONAL INFORMATION

 

Legal Name:    Mercury Casualty Company Jurisdiction of Incorporation:   
California Organizational Identification Number:    C0550947 Chief Executive
Office:    4484 Wilshire Blvd.    Los Angeles, CA 90010 Principal Place of
Business:    555 West Imperial Highway    Brea, CA 92821

 

E-Schedule-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONTROL AGREEMENT

 

E-A-1



--------------------------------------------------------------------------------

EXHIBIT E-2

COLLATERAL ACCOUNT CONTROL AGREEMENT

AGREEMENT, dated as of January 2, 2009 among Mercury Casualty Company, a
California corporation (“Pledgor”), Bank of America, N.A., as administrative
agent for certain Lenders referred to below (“Secured Party”) and The Bank of
New York Mellon Trust Company, National Association (“Securities Intermediary”).

WITNESSETH:

WHEREAS, Pledgor, certain financial institutions from time to time (“Lenders”)
and Secured Party have entered into Credit Agreement dated as of January 2, 2009
(as amended, modified or restated from time to time, the “Credit Agreement”);

WHEREAS, Pledgor and Secured Party entered into that certain Security Agreement
dated as of January 2, 2009 (as amended, modified or restated from time to time,
the “Collateral Agreement”) pursuant to which Pledgor has agreed to pledge to
Secured Party the Collateral (as defined below) in order to secure the repayment
of Pledgor’s obligations to Secured Party and Lenders under the Credit
Agreement; and

WHEREAS, Secured Party and Pledgor have requested Securities Intermediary to
hold the Collateral and to perform certain other functions as more fully
described herein; and

WHEREAS, Securities Intermediary has agreed to act on behalf of Secured Party
and Pledgor in respect of Collateral delivered to Securities Intermediary by
Pledgor for the benefit of the Secured Party, subject to the terms hereof;

NOW THEREFORE, in consideration of the mutual promises set forth hereafter, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Whenever used in this Agreement, the following words shall have the meanings set
forth below:

1. “Account” shall mean the account established and maintained by Securities
Intermediary hereunder in the name of Pledgor with Account Number 244398. The
Account shall be deemed to consist of a “securities account” (within the meaning
of Section 8-501(a) of the UCC) for purposes of the UCC with respect to all
property other than uninvested funds or cash and a “deposit account” (within the
meaning of Section 9-102 of the UCC) for purposes of the UCC with respect to
uninvested funds or cash deposited in or credited to the Account.

2. “Authorized Person” shall be any person, whether or not an officer or
employee of Secured Party or Pledgor, duly authorized by Secured Party or
Pledgor, respectively, to give Oral and/or Written Instructions on behalf of
Secured Party or Pledgor, respectively, such persons to be designated in a
Certificate of Authorized Persons which contains a specimen signature of such
person.

3. “BNYM Affiliate” shall mean any office, branch or subsidiary of The Bank of
New York Mellon Corporation.

4. “Collateral” shall mean the investment property and all proceeds thereof held
in the Account.

5. “Depository” shall mean the Treasury/Reserve Automated Debt Entry System
maintained at The Federal Reserve Bank of New York for receiving and delivering
securities, The Depository Trust Company and any other clearing corporation
within the meaning of Section 8-102 of the UCC or otherwise authorized to act as
a securities depository or clearing agency, and their respective successors and
nominees.

6. “Notice of Exclusive Control” shall mean a written notice given by Secured
Party to Securities Intermediary that Secured Party is exercising sole and
exclusive control of the Collateral.



--------------------------------------------------------------------------------

7. “Oral Instructions” shall mean verbal instructions received by Securities
Intermediary.

8. “UCC” shall mean the Uniform Commercial Code as in effect in the State of
California.

9. “Written Instructions” shall mean written communications received by
Securities Intermediary via S.W.I.F.T., tested telex, letter, facsimile
transmission, or other method or system specified by Securities Intermediary as
available for use in connection with this Agreement.

The terms “bank”, “deposit account”, “entitlement holder”, “entitlement order”,
“financial asset”, “investment property”, “proceeds”, “security”, “securities
account” “security entitlement” and “securities intermediary” shall have the
meanings set forth in Articles 8 and 9 of the UCC.

ARTICLE II

APPOINTMENT AND STATUS OF SECURITIES INTERMEDIARY;

ACCOUNT

1. Appointment; Identification of Collateral. Secured Party and Pledgor each
hereby appoints Securities Intermediary to perform its duties as hereinafter set
forth and authorizes Securities Intermediary to hold Collateral in the Account
in registered form in its name or the name of its nominees. Securities
Intermediary hereby accepts such appointment and agrees to establish and
maintain the Account and appropriate records identifying the Collateral in the
Account as pledged by Pledgor to Secured Party. Pledgor hereby authorizes
Securities Intermediary to comply with all Oral and Written Instructions,
including, without limitation, entitlement orders, instructions with respect to
disposition of funds and any Notice of Exclusive Control, originated by Secured
Party with respect to the Collateral and Securities Intermediary hereby agrees
to comply with all such Oral and Written Instructions without further consent or
direction from Pledgor or any other party.

2. Status of Securities Intermediary. To the extent the Account constitutes a
deposit account, Securities Intermediary shall, subject to the terms of this
Agreement, comply with instructions originated by the Secured Party directing
disposition of funds in such Account without further consent of the Pledgor.
Such deposit account shall be deemed to be maintained with Securities
Intermediary acting in its capacity as a “bank” (within the meaning of
Section 9-102(a)(8) of the UCC). To the extent the Account constitutes a
securities account, the parties agree that Securities Intermediary is a
securities intermediary, and intend that all property other than cash or
uninvested funds held in the Account shall be treated as financial assets.

3. Use of Depositories. Secured Party and Pledgor hereby authorize Securities
Intermediary to utilize Depositories to the extent possible in connection with
its performance hereunder. Collateral held by Securities Intermediary in a
Depository will be held subject to the rules, terms and conditions of such
Depository. Where Collateral is held in a Depository, Securities Intermediary
shall identify on its records as belonging to Pledgor and pledged to Secured
Party a quantity of securities as part of a fungible bulk of securities held in
Securities Intermediary’s account at such Depository. Securities deposited in a
Depository will be represented in accounts which include only assets held by
Securities Intermediary for its customers.

ARTICLE III

COLLATERAL SERVICES

1. Notice of Exclusive Control. Until Securities Intermediary receives a Notice
of Exclusive Control from Secured Party, Securities Intermediary is authorized
to act upon any Oral or Written Instructions, including entitlement orders, from
Secured Party and any joint, Written Instructions from Pledgor and Secured
Party. Secured Party may, subject to terms of the Collateral Agreement, exercise
sole and exclusive control of the Account and the Collateral held therein at any
time by delivering to Securities Intermediary a Notice of Exclusive Control.
Upon receipt of a Notice of Exclusive Control, Securities Intermediary shall,
without inquiry and in reliance upon such Notice, thereafter comply with Oral or
Written Instructions (including entitlement orders) solely from Secured Party
with respect to the Account.

2. Collateral Removal; Substitutions. Until Securities Intermediary receives a
Notice of Exclusive Control from Secured Party, Securities Intermediary is
authorized to act upon Oral or Written Instructions, including entitlement
orders, from Secured Party and any joint, Written Instructions from Pledgor and
Secured Party to transfer Collateral from the Account or substitute other
Collateral for any Collateral then held in the Account (“Substitute
Collateral”). It shall be Pledgor’s sole responsibility to ensure that at all
times the market value of Collateral in the Account (including Substitute
Collateral) shall not be less than the amount Pledgor is required to maintain
pursuant to the Collateral Agreement.

 

- 2 -



--------------------------------------------------------------------------------

3. Payment of Proceeds. Except as otherwise permitted pursuant to Section 2 of
this Articl III, Securities Intermediary shall credit to the Account all
proceeds received by it with respect to the Collateral both before and after
receipt of a Notice of Exclusive Control.

4. Advances by Securities Intermediary. Until Securities Intermediary receives a
Notice of Exclusive Control, Securities Intermediary is authorized to act upon
Pledgor’s Oral or Written Instructions to Securities Intermediary to settle
transactions involving the Account. Pledgor shall ensure that the market value
of the Collateral in the Account after settlement of any such transactions shall
not be less than the amount Pledgor is required to maintain pursuant to the
Collateral Agreement. If any advance of funds is made by Securities Intermediary
to purchase, or to make payment on or against delivery of any investment
property to be held in the Account, Securities Intermediary shall have a
continuing security interest in and right of setoff against such investment
property and the proceeds thereof, until such time as Securities Intermediary is
repaid the amount of such advance. Secured Party’s security interest in and lien
on the Collateral shall be subordinate to Securities Intermediary’s security
interest and right of set-off pursuant hereto, whether hereunder or pursuant to
law.

5. Statements. Securities Intermediary shall furnish Pledgor and Secured Party
with advices of transactions affecting the Account and monthly Account
statements. Each of Pledgor and Secured Party may elect to receive advices and
statements electronically through the Internet to an email address specified by
it for such purpose. By electing to use the Internet for this purpose, each of
Pledgor and Secured Party acknowledges that such transmissions are not encrypted
and therefore are insecure. Each of Pledgor and Secured Party further
acknowledges that there are other risks inherent in communicating through the
Internet such as the possibility of virus contamination and disruptions in
service, and agrees that Securities Intermediary shall not be responsible for
any loss, damage or expense suffered or incurred by Pledgor, Secured Party, or
any person claiming by or through Pledgor or Secured Party as a result of the
use of such methods.

6. Notice of Adverse Claims. Upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account or any portion of the
Collateral carried therein, Securities Intermediary shall use reasonable efforts
to notify Secured Party and Pledgor as promptly as practicable under the
circumstances.

ARTICLE IV

GENERAL TERMS AND CONDITIONS

1. Standard of Care; Indemnification. (a) Except as otherwise expressly provided
herein, Securities Intermediary shall not be liable for any costs, expenses,
damages, liabilities or claims, including attorneys’ fees (“Losses”) incurred by
or asserted against Pledgor or Secured Party, except those Losses arising out of
the negligence or willful misconduct of Securities Intermediary. Securities
Intermediary shall have no liability whatsoever for the action or inaction of
any Depository. In no event shall Securities Intermediary be liable for special,
indirect or consequential damages, or lost profits or loss of business, arising
in connection with this Agreement.

(b) Securities Intermediary may enter into subcontracts, agreements and
understandings with any BNYM Affiliate, whenever and on such terms and
conditions as it deems necessary or appropriate, to perform its services
hereunder. No such subcontract, agreement or understanding shall discharge
Securities Intermediary from its obligations hereunder.

(c) Secured Party and Pledgor agree, jointly and severally, to indemnify
Securities Intermediary and hold Securities Intermediary harmless from and
against any and all Losses sustained or incurred by or asserted against
Securities Intermediary by reason of or as a result of any action or inaction,
or arising out of Securities Intermediary’s performance hereunder, including
reasonable fees and expenses of counsel incurred by Securities Intermediary in a
successful defense of claims by Pledgor or Secured Party; provided, that Pledgor
and Secured Party shall not indemnify Securities Intermediary for those Losses
arising out of Securities Intermediary’s negligence or willful misconduct. This
indemnity shall be a continuing obligation of Pledgor and Secured Party, their
respective successors and assigns, notwithstanding the termination of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

2. No Obligation Regarding Quality of Collateral. Without limiting the
generality of the foregoing, Securities Intermediary shall be under no
obligation to inquire into, and shall not be liable for, any Losses incurred by
Pledgor, Secured Party or any other person as a result of the receipt or
acceptance of fraudulent, forged or invalid Collateral, or Collateral which
otherwise is not freely transferable or deliverable without encumbrance in any
relevant market.

3. No Responsibility Concerning Collateral Agreement. Pledgor and Secured Party
hereby agree that, notwithstanding references to the Collateral Agreement in
this Agreement, Securities Intermediary has no interest in, and no duty,
responsibility or obligation with respect to, the Collateral Agreement
(including without limitation, no duty, responsibility or obligation to monitor
Pledgor’s or Secured Party’s compliance with the Collateral Agreement or to know
the terms of the Collateral Agreement).

4. No Duty of Oversight. Securities Intermediary is not at any time under any
duty to monitor the value of any Collateral in the Account or whether the
Collateral is of a type required to be held in the Account, or to supervise the
investment of, or to advise or make any recommendation for the purchase, sale,
retention or disposition of any Collateral.

5. Advice of Counsel. Securities Intermediary may, with respect to questions of
law, obtain the advice of counsel and shall be fully protected with respect to
anything done or omitted by it in good faith in conformity with such advice.

6. No Collection Obligations. Securities Intermediary shall be under no
obligation to take action to collect any amount payable on Collateral in
default, or if payment is refused after due demand and presentment.

7. Fees and Expenses. Pledgor agrees to pay to Securities Intermediary the fees
as may be agreed upon from time to time. Pledgor shall reimburse Securities
Intermediary for all reasonable costs associated with transfers of Collateral to
Securities Intermediary and records kept in connection with this Agreement.
Pledgor shall also reimburse Securities Intermediary for reasonable
out-of-pocket expenses which are a normal incident of the services provided
hereunder.

8. Effectiveness of Instructions; Reliance; Risk Acknowledgements; Additional
Terms. (a) Subject to the terms below, Securities Intermediary shall be entitled
to rely upon any Written or Oral Instructions actually received by Securities
Intermediary and reasonably believed by Securities Intermediary to be duly
authorized and delivered. Secured Party and Pledgor each agrees (i) to forward
to Securities Intermediary Written Instructions confirming its Oral Instructions
by the close of business of the same day that such Oral Instructions are given
to Securities Intermediary, and (ii) the fact that such confirming Written
Instructions are not received or that contrary Written Instructions are received
by Securities Intermediary shall in no way affect the validity or enforceability
of transactions authorized and effected by Securities Intermediary pursuant to
its Oral Instructions.

(b) If Securities Intermediary receives Written Instructions which appear on
their face to have been transmitted via (i) computer facsimile, email, the
Internet or other insecure electronic method, or (ii) secure electronic
transmission containing applicable authorization codes, passwords and/or
authentication keys, Secured Party and Pledgor each understands and agrees that
Securities Intermediary cannot determine the identity of the actual sender of
such Written Instructions and that Securities Intermediary shall conclusively
presume that such Written Instructions have been sent by an Authorized Person.
Secured Party and Pledgor shall be responsible for ensuring that only its
Authorized Persons transmit such Written Instructions to Securities Intermediary
and that all of its Authorized Persons treat applicable user and authorization
codes, passwords and/or authentication keys with extreme care.

(c) Secured Party and Pledgor each acknowledges and agrees that it is fully
informed of the protections and risks associated with the various methods of
transmitting Written Instructions to Securities Intermediary and that there may
be more secure methods of transmitting Written Instructions than the method(s)
selected by it. Secured Party and Pledgor each agrees that the security
procedures (if any) to be followed in connection with its transmission of
Written Instructions provide to it a commercially reasonable degree of
protection in light of its particular needs and circumstances.

(d) If Secured Party or Pledgor elects to transmit Written Instructions through
an on-line communication system offered by Securities Intermediary, its use
thereof shall be subject to the Terms and Conditions attached hereto as Appendix
I. If Secured Party or Pledgor elects (with Securities Intermediary’s prior
consent) to transmit Written Instructions through an on-line communications
service owned or operated by a third party, it agrees that Securities
Intermediary shall not be responsible or liable for the reliability or
availability of any such service.

 

- 4 -



--------------------------------------------------------------------------------

9. Inspection. Upon reasonable request and provided Securities Intermediary
shall suffer no significant disruption of its normal activities, Secured Party
or Pledgor shall have access to Securities Intermediary’s books and records
relating to the Account during Securities Intermediary’s normal business hours.
Upon reasonable request, copies of any such books and records shall be provided
to Secured Party or Pledgor at its expense.

10. Account Disclosure. Securities Intermediary is authorized to supply any
information regarding the Account which is required by any law or governmental
regulation now or hereafter in effect.

11. Force Majeure. Securities Intermediary shall not be responsible or liable
for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including without limitation, acts of God;
earthquakes; fires; floods; wars; civil or military disturbances; sabotage;
epidemics; riots; interruptions, loss or malfunctions of utilities, computer
(hardware or software) or communications service; accidents; labor disputes;
acts of civil or military authority; governmental actions; inability to obtain
labor, material, equipment or transportation.

12. Pricing Services. Securities Intermediary may, as an accommodation, provide
pricing or other information services to Pledgor and/or Secured Party in
connection with this Agreement. Securities Intermediary may utilize any vendor
(including securities brokers and dealers) believed by it to be reliable to
provide such information. Under no circumstances shall Securities Intermediary
be liable for any loss, damage or expense suffered or incurred by Pledgor or
Secured Party as a result of errors or omissions with respect to any pricing or
other information utilized by Securities Intermediary hereunder.

13. Use of BNYM Affiliates. Securities Intermediary is hereby authorized to
delegate its duties hereunder to any BNYM Affiliate (so long as any BNYM
Affiliate that is a custodian of record for the Collateral must (1) be on the
California Department of Insurance’s list of qualified custodians (or qualify as
a matter of law under Section 1104.9 of the California Insurance Code) and
(2) have an approved custodian agreement on file with the California Department
of Insurance pursuant to which the collateral is held), whenever and on such
terms and conditions as it deems necessary or appropriate to perform its
services hereunder, without any further notice to Secured Party or Pledgor.
Secured Party and Pledgor each agrees to be bound by all actions taken by a BNYM
Affiliate pursuant to the preceding sentence to the same extent as if they were
taken by Securities Intermediary, it being understood and agreed that no such
assignment or delegation shall discharge Securities Intermediary from its
obligations hereunder. Secured Party and Pledgor each further agrees that any
BNYM Affiliate providing services pursuant to the foregoing authorization shall
be entitled to all of the protections afforded to Securities Intermediary under
this Agreement (including, without limitation, pursuant to Article III,
paragraph 5 and Article IV). If so advised by Securities Intermediary, Secured
Party and Pledgor shall provide Oral or Written Instructions or other
information to a BNYM Affiliate rather than to Securities Intermediary.

14. No Implied Duties. Securities Intermediary shall have no duties or
responsibilities whatsoever except such duties and responsibilities as are
specifically set forth in this Agreement, and no covenant or obligation shall be
implied against Securities Intermediary in connection with this Agreement.

ARTICLE V

MISCELLANEOUS

1. Termination. This Agreement shall terminate upon (a) Securities
Intermediary’s receipt of Written Instructions from Secured Party expressly
stating that Secured Party no longer claims any security interest in the
Collateral, (b) transfer of the Collateral to Secured Party subsequent to
Securities Intermediary’s receipt of a Notice of Exclusive Control, or (c) by
any party upon not less than ninety (90) days prior written notice of
termination to the other parties, provided that termination pursuant to
(c) above shall not affect or terminate Secured Party’s security interest in the
Collateral. Upon termination pursuant to (c) above, Securities Intermediary
shall follow such reasonable Written Instructions of Secured Party concerning
the transfer of Collateral. Except as otherwise provided herein, all obligations
of the parties to each other hereunder shall cease upon termination of this
Agreement.

2. Certificates of Authorized Persons. Secured Party and Pledgor agree to
furnish to Securities Intermediary a new Certificate of Authorized Persons in
the event of any change in the then present Authorized Persons. Until such new
Certificate is received, Securities Intermediary shall be fully protected in
acting upon Written Instructions of such present Authorized Persons.

 

- 5 -



--------------------------------------------------------------------------------

3. Notices. (a) Any notice or other instrument in writing, authorized or
required by this Agreement to be given to Securities Intermediary, shall be
sufficiently given if addressed to Securities Intermediary and received by it at
its offices at: Los Angeles Office: 700 South Flower Street, Suite 200, Los
Angeles, California 90017-4104; San Francisco Office: 550 Kearny St., Suite 600,
San Francisco, California 94108; Seattle Office: Two Union Square, 601 Union
Street, Suite 520, Seattle, Washington 98101-2321, or at such other place as
Securities Intermediary may from time to time designate in writing.

(b) Any notice or other instrument in writing, authorized or required by this
Agreement to be given to Secured Party shall be sufficiently given if addressed
to Secured Party and received by it at its offices at 333 S. Hope St., 13th Fl.,
Los Angeles, CA 90071, Attn: Craig McGuire with a copy to Bank of America, N.A.,
Mail Code: TX1-492-64-01, Bank of America Plaza, 901 Main St., Dallas, TX
75202-3714, Attn: Kip Davis, or at such other place as Secured Party may from
time to time designate in writing.

(c) Any notice or other instrument in writing, authorized or required by this
Agreement to be given to Pledgor shall be sufficiently given if addressed to
Pledgor and received by it at its offices at 4484 Wilshire Blvd., Los Angeles,
CA 90010, Attn: Ted Stalick, or at such other place as Pledgor may from time to
time designate in writing.

4. Cumulative Rights; No Waiver. Each and every right granted to Securities
Intermediary hereunder or under any other document delivered hereunder or in
connection herewith, or allowed it by law or equity, shall be cumulative and may
be exercised from time to time. No failure on the part of Securities
Intermediary to exercise, and no delay in exercising, any right will operate as
a waiver thereof, nor will any single or partial exercise by Securities
Intermediary of any right preclude any other future exercise thereof or the
exercise of any other right.

5. Severability; Amendments; Assignment. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected thereby. This Agreement may not be
amended or modified in any manner except by a written agreement executed by the
parties hereto. This Agreement shall extend to and shall be binding upon the
parties hereto, and their respective successors and assigns; provided, however,
that this Agreement shall not be assignable by any party without the written
consent of the other parties.

6. Governing Law; Jurisdiction; Waiver of Immunity; Jury Trial Waiver. This
Agreement and the Account shall be governed by and construed in accordance with
the substantive laws of the State of California. The State of California shall
be deemed to be the location of the Securities Intermediary. Secured Party,
Pledgor and Securities Intermediary hereby consent to the jurisdiction of a
state or federal court situated in Los Angeles or San Francisco, California in
connection with any dispute arising hereunder. To the extent that in any
jurisdiction Secured Party or Pledgor may now or hereafter be entitled to claim,
for itself or its assets, immunity from suit, execution, attachment (before or
after judgment) or other legal process, Secured Party and Pledgor each
irrevocably agrees not to claim, and hereby waives, such immunity. Secured
Party, Pledgor and Securities Intermediary each hereby irrevocably waives any
and all rights to trial by jury in any legal proceeding arising out of or
relating to this Agreement.

7. No Third Party Beneficiaries. In performing hereunder, Securities
Intermediary is acting solely on behalf of Secured Party and Pledgor and no
contractual or service relationship shall be deemed to be established hereby
between Securities Intermediary and any other person.

8. Headings. Section headings are included in this Agreement for convenience
only and shall have no substantive effect on its interpretation.

9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument.

10. USA PATRIOT ACT. Pledgor and Secured Party hereby acknowledge that
Securities Intermediary is subject to federal laws, including the Customer
Identification Program (CIP) requirements under the USA PATRIOT Act and its
implementing regulations, pursuant to which Securities Intermediary must obtain,
verify and record information that allows Securities Intermediary to identify
each of Pledgor and Secured Party. Accordingly, prior to opening an Account
hereunder Securities Intermediary will ask Pledgor and/or Secured Party to
provide certain information including, but not limited to, Pledgor’s and/or
Secured Party’s name, physical address, tax identification number and other
information that will help Securities Intermediary to identify and verify each
of Pledgor’s and Secured Party’s identity such as

 

- 6 -



--------------------------------------------------------------------------------

organizational documents, certificate of good standing, license to do business,
or other pertinent identifying information. Pledgor and Secured Party agree that
Securities Intermediary cannot open an Account hereunder unless and until the
Securities Intermediary verifies the Pledgor’s and/or Secured Party’s identity
in accordance with its CIP.

[Signature Pages Follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Secured Party, Pledgor and Securities Intermediary have
caused this Agreement to be executed by their respective officers, thereunto
duly authorized, as of the day and year first above written.

 

MERCURY CASUALTY COMPANY By:     Title:  

 

BANK OF AMERICA, N.A., as Administrative Agent By:     Title:  

 

Control Agreement

(Credit Agreement)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION By:     Title:  

 

Control Agreement

(Credit Agreement)



--------------------------------------------------------------------------------

APPENDIX I

ELECTRONIC SERVICES TERMS AND CONDITIONS

1. License; Use. (a) This Appendix I shall govern the use of electronic
communications, information delivery, portfolio management and banking services,
that The Bank of New York Mellon and its affiliates (“BNYM”) may provide to
Pledgor and Secured Party (hereinafter collectively referred to as “Customer”),
such as The Bank of New York Mellon Inform ™ and The Bank of New York Mellon
CA$H-Register Plus®, and any computer software, proprietary data and
documentation provided by BNYM to Customer in connection therewith
(collectively, the “Electronic Services”). In the event of any conflict between
the terms of this Appendix I and the main body of this Agreement with respect to
Customer’s use of the Electronic Services, the terms of this Appendix I shall
control.

(b) BNYM grants to Customer a personal, nontransferable and nonexclusive license
to use the Electronic Services to which Customer subscribes solely for the
purpose of transmitting instructions and information (“Written Instructions”),
obtaining reports, analyses and statements and other information and data,
making inquiries and otherwise communicating with BNYM in connection with the
Customer’s relationship with BNYM. Customer shall use the Electronic Services
solely for its own internal and proper business purposes and not in the
operation of a service bureau. Except as set forth herein, no license or right
of any kind is granted to Customer with respect to the Electronic Services.
Customer acknowledges that BNYM and its suppliers retain and have title and
exclusive proprietary rights to the Electronic Services, including any trade
secrets or other ideas, concepts, know-how, methodologies, and information
incorporated therein and the exclusive rights to any copyrights, trade dress,
look and feel, trademarks and patents (including registrations and applications
for registration of either), and other legal protections available in respect
thereof. Customer further acknowledges that all or a part of the Electronic
Services may be copyrighted or trademarked (or a registration or claim made
therefor) by BNYM or its suppliers. Customer shall not take any action with
respect to the Electronic Services inconsistent with the foregoing
acknowledgments, nor shall Customer attempt to decompile, reverse engineer or
modify the Electronic Services. Customer may not copy, distribute, sell, lease
or provide, directly or indirectly, the Electronic Services or any portion
thereof to any other person or entity without BNYM’s prior written consent.
Customer may not remove any statutory copyright notice or other notice included
in the Electronic Services. Customer shall reproduce any such notice on any
reproduction of any portion of the Electronic Services and shall add any
statutory copyright notice or other notice upon BNYM’s request.

(c) Portions of the Electronic Services may contain, deliver or rely on data
supplied by third parties (“Third Party Data”), such as pricing data and
indicative data, and services supplied by third parties (“Third Party Services”)
such as analytic and accounting services. Third Party Data and Third Party
Services supplied hereunder are obtained from sources that BNYM believes to be
reliable but are provided without any independent investigation by BNYM. BNYM
and its suppliers do not represent or warrant that the Third Party Data or Third
Party Services are correct, complete or current. Third Party Data and Third
Party Services are proprietary to their suppliers, are provided solely for
Customer’s internal use, and may not be reused, disseminated or redistributed in
any form. Customer shall not use any Third Party Data in any manner that would
act as a substitute for obtaining a license for the data directly from the
supplier. Third Party Data and Third Party Services should not be used in making
any investment decision. BNYM AND ITS SUPPLIERS ARE NOT RESPONSIBLE FOR ANY
RESULTS OBTAINED FROM THE USE OF OR RELIANCE UPON THIRD PARTY DATA OR THIRD
PARTY SERVICES. BNYM’s suppliers of Third Party Data and Services are intended
third party beneficiaries of this Section 1(c) and Section 5 below.

(d) Customer understands and agrees that any links in the Electronic Services to
Internet sites may be to sites sponsored and maintained by third parties. BNYM
make no guarantees, representations or warranties concerning the information
contained in any third party site (including without limitation that such
information is correct, current, complete or free of viruses or other
contamination), or any products or services sold through third party sites. All
such links to third party Internet sites are provided solely as a convenience to
Customer and Customer accesses and uses such sites at its own risk. A link in
the Electronic Services to a third party site does not constitute BNYM’s
endorsement, authorisation or sponsorship of such site or any products and
services available from such site.

2. Equipment. Customer shall obtain and maintain at its own cost and expense all
equipment and services, including but not limited to communications services,
necessary for it to utilize and obtain access to the Electronic Services, and
BNYM shall not be responsible for the reliability or availability of any such
equipment or services.

3. Proprietary Information. The Electronic Services, and any proprietary data
(including Third Party Data), processes, software, information and documentation
made available to Customer (other than which are or become part of the public
domain or are legally required to be made available to the public)
(collectively, the “Information”), are the exclusive and confidential property
of BNYM or its suppliers. However, for the avoidance of doubt, reports generated
by Customer containing information relating to its account(s) (except for Third
Party Data contained therein) are not deemed to be within the meaning of the
term “Information.” Customer shall keep the Information confidential by using
the same care and discretion that Customer uses with respect to its own
confidential property and trade secrets, but not less than reasonable care. Upon
termination of the Agreement or the licenses granted herein for any reason,
Customer shall return to BNYM any and all copies of the Information which are in
its possession or under its control (except that Customer may retain reports
containing Third Party Data, provided that such Third Party Data remains subject
to the provisions of this Appendix). The provisions of this Section 3 shall not
affect the copyright status of any of the Information which may be copyrighted
and shall apply to all information whether or not copyrighted.

4. Modifications. BNYM reserves the right to modify the Electronic Services from
time to time. Customer agrees not to modify or attempt to modify the Electronic
Services without BNYM’s prior written consent. Customer acknowledges that any
modifications to the Electronic Services, whether by Customer or BNYM and
whether with or without BNYM’s consent, shall become the property of BNYM.

5. NO REPRESENTATIONS OR WARRANTIES; LIMITATION OF LIABILITY. BNYM AND ITS
MANUFACTURERS AND SUPPLIERS MAKE NO WARRANTIES OR REPRESENTATIONS WITH RESPECT
TO THE ELECTRONIC SERVICES OR ANY THIRD PARTY DATA OR THIRD PARTY SERVICES,
EXPRESS OR IMPLIED, IN FACT OR IN LAW, INCLUDING BUT NOT LIMITED TO WARRANTIES
OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.
CUSTOMER ACKNOWLEDGES THAT THE ELECTRONIC SERVICES, THIRD PARTY DATA AND THIRD
PARTY SERVICES ARE PROVIDED “AS IS.” TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN NO EVENT SHALL BNYM OR ANY SUPPLIER BE LIABLE FOR ANY
DAMAGES, WHETHER DIRECT, INDIRECT SPECIAL, OR CONSEQUENTIAL, WHICH CUSTOMER MAY
INCUR IN CONNECTION WITH THE ELECTRONIC SERVICES, THIRD PARTY DATA OR THIRD
PARTY SERVICES, EVEN IF BNYM OR SUCH SUPPLIER KNEW OF THE POSSIBILITY OF SUCH
DAMAGES. IN NO EVENT SHALL BNYM OR ANY SUPPLIER BE LIABLE FOR ACTS OF GOD,
MACHINE OR COMPUTER BREAKDOWN OR MALFUNCTION, INTERRUPTION OR MALFUNCTION OF
COMMUNICATION FACILITIES, LABOR DIFFICULTIES OR ANY OTHER SIMILAR OR DISSIMILAR
CAUSE BEYOND THEIR REASONABLE CONTROL.

6. Security; Reliance; Unauthorized Use; Funds Transfers. BNYM will establish
security procedures to be followed in connection with the use of the Electronic
Services, and Customer agrees to comply with the security procedures. Customer
understands and agrees that the security procedures are intended to determine
whether instructions received by BNYM through the Electronic Services are
authorized but are not (unless otherwise specified in writing) intended to
detect any errors contained in such instructions. Customer will cause all
persons utilizing the Electronic Services to treat any user and authorization
codes, passwords,



--------------------------------------------------------------------------------

authentication keys and other security devices with the highest degree of care
and confidentiality. Upon termination of Customer’s use of the Electronic
Services, Customer shall return to BNYM any security devices (e.g., token cards)
provided by BNYM. BNYM is hereby irrevocably authorized to comply with and rely
upon on Written Instructions and other communications, whether or not
authorized, received by it through the Electronic Services. Customer
acknowledges that it has sole responsibility for ensuring that only Authorized
Persons use the Electronic Services and that to the fullest extent permitted by
applicable law BNYM shall not be responsible nor liable for any unauthorized use
thereof or for any losses sustained by Customer arising from or in connection
with the use of the Electronic Services or BNYM’s reliance upon and compliance
with Written Instructions and other communications received through the
Electronic Services. With respect to instructions for a transfer of funds issued
through the Electronic Services, when instructed to credit or pay a party by
both name and a unique numeric or alpha-numeric identifier (e.g. ABA number or
account number), the BNYM, its affiliates, and any other bank participating in
the funds transfer, may rely solely on the unique identifier, even if it
identifies a party different than the party named. Such reliance on a unique
identifier shall apply to beneficiaries named in such instructions as well as
any financial institution which is designated in such instructions to act as an
intermediary in a funds transfer. It is understood and agreed that unless
otherwise specifically provided herein, and to the extent permitted by
applicable law, the parties hereto shall be bound by the rules of any funds
transfer system utilized to effect a funds transfer hereunder.

7. Acknowledgments. BNYM shall acknowledge through the Electronic Services its
receipt of each Written Instruction communicated through the Electronic
Services, and in the absence of such acknowledgment BNYM shall not be liable for
any failure to act in accordance with such Written Instruction and Customer may
not claim that such Written Instruction was received by BNYM. BNYM may in its
discretion decline to act upon any instructions or communications that are
insufficient or incomplete or are not received by BNYM in sufficient time for
BNYM to act upon, or in accordance with such instructions or communications.

8. Viruses. Customer agrees to use reasonable efforts to prevent the
transmission through the Electronic Services of any software or file which
contains any viruses, worms, harmful component or corrupted data and agrees not
to use any device, software, or routine to interfere or attempt to interfere
with the proper working of the Electronic Services.

9. Encryption. Customer acknowledges and agrees that encryption may not be
available for every communication through the Electronic Services, or for all
data. Customer agrees that BNYM may deactivate any encryption features at any
time, without notice or liability to Customer, for the purpose of maintaining,
repairing or troubleshooting its systems.

10. On-Line Inquiry and Modification of Records. In connection with Customer’s
use of the Electronic Services, BNYM may, at Customer’s request, permit Customer
to enter data directly into a BNYM database for the purpose of modifying certain
information maintained by BNYM’s systems, including, but not limited to, change
of address information. To the extent that Customer is granted such access,
Customer agrees to indemnify and hold BNYM harmless from all loss, liability,
cost, damage and expense (including attorney’s fees and expenses) to which BNYM
may be subjected or which may be incurred in connection with any claim which may
arise out of or as a result of changes to BNYM database records initiated by
Customer.

11. Agents. Customer may, on advance written notice to the BNYM, permit its
agents and contractors (“Agents”) to access and use the Electronic Services on
Customer’s behalf, except that the BNYM reserves the right to prohibit
Customer’s use of any particular Agent for any reason. Customer shall require
its Agent(s) to agree in writing to be bound by the terms of the Agreement, and
Customer shall be liable and responsible for any act or omission of such Agent
in the same manner, and to the same extent, as though such act or omission were
that of Customer. Each submission of a Written Instruction or other
communication by the Agent through the Electronic Services shall constitute a
representation and warranty by the Customer that the Agent continues to be duly
authorized by the Customer to so act on its behalf and the BNYM may rely on the
representations and warranties made herein in complying with such Written
Instruction or communication. Any Written Instruction or other communication
through the Electronic Services by an Agent shall be deemed that of Customer,
and Customer shall be bound thereby whether or not authorized. Customer may,
subject to the terms of this Agreement and upon advance written notice to the
Bank, provide a copy of the Electronic Service user manuals to its Agent if the
Agent requires such copies to use the Electronic Services on Customer’s behalf.
Upon cessation of any such Agent’s services, Customer shall promptly terminate
such Agent’s access to the Electronic Services, retrieve from the Agent any
copies of the manuals and destroy them, and retrieve from the Agent any token
cards or other security devices provided by BNYM and return them to BNYM

 

Appendix I Page 2